--------------------------------------------------------------------------------



Exhibit 10.4
 
 



THIS CREDIT AGREEMENT (this “Agreement”) dated as of July 22, 2004 by and among
MAGUIRE PROPERTIES-PARK PLACE HOTEL, LLC, a limited liability company formed
under the laws of the State of Delaware (“Maguire Hotel”), MAGUIRE
PROPERTIES-PARK PLACE PARKING, LLC, a limited liability company formed under the
laws of the State of Delaware (“Maguire Parking”), MAGUIRE PROPERTIES-PARK PLACE
SHOPS, LLC, a limited liability company formed under the laws of the State of
Delaware (“Maguire Shops”), MAGUIRE PROPERTIES-PARK PLACE MASTER DEVELOPMENT,
LLC, a limited liability company formed under the laws of the State of Delaware
(“Maguire Master Development”), MAGUIRE PROPERTIES-PARK PLACE SP DEVELOPMENT,
LLC, a limited liability company formed under the laws of the State of Delaware
(“Maguire SP Development”), MAGUIRE PROPERTIES-3121 MICHELSON, LLC, a limited
liability company formed under the laws of the State of Delaware
(“3121 Michelson”), MAGUIRE PROPERTIES-3161 MICHELSON, LLC, a limited liability
company formed under the laws of the State of Delaware (“3161 Michelson”;
collectively with Maguire Hotel, Maguire Parking, Maguire Shops, Maguire Master
Development, Maguire SP Development, 3121 Michelson and 3161 Michelson, the
“Borrowers” and each a “Borrower”), each of the financial institutions initially
a signatory hereto together with their assignees pursuant to Section 12.5.(d),
WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent, and WACHOVIA CAPITAL MARKETS,
LLC, as Arranger (the “Arranger”).


WHEREAS, the Lenders desire to make to the Borrowers term loans in an aggregate
principal amount not to exceed $140,000,000 on the terms and conditions
contained herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


Article I. Definitions
Section 1.1. Definitions.
 
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:


“Acquisition Property” means the approximately 90.9 acre parcels of real
property, together with all improvements thereon, known as “Park Place II,”
located adjacent to the San Diego Freeway (Interstate 405) at the Jamboree Road
exit and Mitchelson Drive, in Irvine, California, as more particularly described
on Schedule 1.1.(A).


“Additional Costs” has the meaning given that term in Section 4.1.


“Adjusted LIBOR” means, with respect to each Interest Period for any LIBOR Loan,
the rate obtained by dividing (a) LIBOR for such Interest Period by (b) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes Loans by an office of any
Lender outside of the United States of America to residents of the United States
of America). Any change in such maximum rate shall result in a change in
Adjusted LIBOR on the date on which such change in such maximum rate becomes
effective.


“Affiliate” means any Person (other than the Agent or any Lender): (a) directly
or indirectly controlling, controlled by, or under common control with, a
Borrower; (b) directly or indirectly owning or

    -1-  

--------------------------------------------------------------------------------

 

holding 10% or more of any Equity Interest in a Borrower; or (c) 10% or more of
whose voting stock or other Equity Interest is directly or indirectly owned or
held by a Borrower. For purposes of this definition, “control” (including with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”) means the possession directly or indirectly of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities or by contract or otherwise.
The Affiliates of a Person shall include any officer or director of such Person.
In no event shall the Agent or any Lender be deemed to be an Affiliate of a
Borrower.


“Agent” means Wachovia Bank, National Association, as contractual representative
for the Lenders under the terms of this Agreement, and any of its successors.


“Agreement Date” means the date as of which this Agreement is dated.


“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of all governmental bodies and all orders and
decrees of all courts, tribunals and arbitrators.


“Applicable Margin” means (a) 1.75% with respect to a LIBOR Loan and (b) 0% with
respect to a Base Rate Loan.
“Arranger” means Wachovia Capital Markets, LLC, together with its successors and
permitted assigns.


“Assignee” has the meaning given that term in Section 12.5.(d).


“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Assignee and the Agent, substantially in the form
of Exhibit A.


“Assignment of Leases and Rents” means an Assignment of Leases and Rents
executed by one or more of the Borrowers in favor of the Agent granting a Lien
to the Agent the for the benefit of the Lenders in all or a portion of the rents
from, and leases of, the Acquisition Property as security for the Obligations.


“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.


“Base Rate” means the per annum rate of interest equal to the greater of (a) the
Prime Rate or (b) the Federal Funds Rate plus one-half of one percent (0.5%).
Any change in the Base Rate resulting from a change in the Prime Rate or the
Federal Funds Rate shall become effective as of 12:01 a.m. on the Business Day
on which each such change occurs. The Base Rate is a reference rate used by the
Lender acting as the Agent in determining interest rates on certain Loans and is
not intended to be the lowest rate of interest charged by the Lender acting as
the Agent or any other Lender on any extension of credit to any debtor.


“Base Rate Loan” means a Loan bearing interest at a rate based on the Base Rate.


“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include a Borrower’s respective successors and permitted assigns.


“Borrower Representative” means the Operating Partnership which is the sole
manager of each Borrower.



    -2-  

--------------------------------------------------------------------------------

 

“Bosa” means Bosa Development Corporation, together with its successors and
permitted assigns.


“Bosa Collateral Assignment” means the Collateral Assignment of Bosa Contract
executed by the Borrowers in favor of the Agent and substantially in the form of
Exhibit B.


“Bosa Contract” means that certain Sale Agreement and Joint Escrow Instructions
dated as of May 5, 2003, between Park Place Development LLC and Irvine
Residential Highrise 2 LLC, as amended by that certain First Addendum to Sale
Agreement and Joint Escrow Instructions, dated as of June 20, 2003, and as
assigned to Maguire Properties-Park Place Master Development, LLC.


“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in Charlotte, North Carolina are authorized or required to close and
(b) with reference to a LIBOR Loan, any such day that is also a day on which
dealings in Dollar deposits are carried out in the London interbank market.


“Capitalized Lease Obligation” means an obligation under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP. The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on a balance sheet of the
applicable Person prepared in accordance with GAAP as of the applicable date.


“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by Standard & Poor’s Ratings Group or at least P-2 or the
equivalent by Moody’s Investors Service, Inc.; (c) reverse repurchase agreements
with terms of not more than seven days from the date acquired, for securities of
the type described in clause (a) above and entered into only with commercial
banks having the qualifications described in clause (b) above; (d) commercial
paper issued by any Person incorporated under the laws of the United States of
America or any State thereof and rated at least A-2 or the equivalent thereof by
Standard & Poor’s Ratings Group or at least P-2 or the equivalent thereof by
Moody’s Investors Service, Inc., in each case with maturities of not more than
one year from the date acquired; and (e) investments in money market funds
registered under the Investment Company Act of 1940, which have net assets of at
least $500,000,000 and at least 85% of whose assets consist of securities and
other obligations of the type described in clauses (a) through (d) above.


“Collateral” means any real or personal property directly or indirectly securing
any of the Obligations or any other obligation of any Loan Party under or in
respect of any Loan Document.


“Commitment” means, as to each Lender, the amount set forth for such Lender on
its signature page hereto as such Lender’s “Commitment Amount” or as set forth
in the applicable Assignment and Acceptance Agreement.


“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the outstanding principal balance of the Loan owed to such
Lender to (b) the aggregate outstanding principal balance of all Loans.



    -3-  

--------------------------------------------------------------------------------

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.6.


“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.7.


“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.


“Defaulting Lender” has the meaning set forth in Section 3.11.


“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.


“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Agent or any Lender).


“Dollars” or “$” means the lawful currency of the United States of America.


“Effective Date” means the later of: (a) the Agreement Date; and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived in writing by the Requisite Lenders.


“Eligible Assignee” means any Person who is: (i) currently a Lender or an
affiliate of a Lender; (ii) a commercial bank, trust, trust company, insurance
company, investment bank or pension fund organized under the laws of the United
States of America, or any state thereof, and having total assets in excess of
$5,000,000,000; (iii) a savings and Loan association or savings bank organized
under the laws of the United States of America, or any state thereof, and having
a tangible net worth of at least $500,000,000; or (iv) a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, and having total assets in excess of
$10,000,000,000, provided that such bank is acting through a branch or agency
located in the United States of America. If such Person is not currently a
Lender or an affiliate of a Lender, such Person’s (or its parent’s) senior
unsecured long term indebtedness must be rated BBB or higher by Standard &
Poor’s Ratings Group, Baa2 or higher by Moody’s Investors

    -4-  

--------------------------------------------------------------------------------

 

Service, Inc., or the equivalent or higher of either such rating by another
rating agency acceptable to the Agent.


“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency and any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials.


“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.


“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.


“Exempt Portions” means each of the portions of the Acquisition Property
described on Schedule 1.1.(B).


“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent by
federal funds dealers selected by the Agent on such day on such transaction as
determined by the Agent.


“Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrowers hereunder or under any
other Loan Document.


“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.


“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.



    -5-  

--------------------------------------------------------------------------------

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.


“Guarantor” means each of the Operating Partnership and the REIT Parent,
together with their respective successors and permitted assigns.


“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit, or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation.


“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP toxicity”; (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; (d) asbestos in any form; (e) toxic
mold; and (f) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.


“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed (other than trade debt incurred in the
ordinary course of business which is not more than 60 days past due); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) Capitalized Lease
Obligations of such Person; (d) all reimbursement obligations of such Person
under any letters of credit or acceptances (whether or not the same have been
presented for payment); (e) all Off-Balance Sheet Obligations of such Person;
(f) all obligations of such Person in respect of any purchase obligation,
repurchase obligation, takeout commitment or forward equity commitment, in each
case evidenced by a binding agreement (excluding any such obligation to the
extent the obligation can be satisfied by the issuance of Equity Interests);
(g) net obligations under any Derivatives Contract not entered into as a hedge
against existing Indebtedness, in an amount equal to the Derivatives Termination
Value thereof;

    -6-  

--------------------------------------------------------------------------------

 

(h) all Indebtedness of other Persons which such Person has Guaranteed or is
otherwise recourse to such Person (except for guaranties of customary exceptions
for fraud, misapplication of funds, environmental indemnities and other similar
exceptions to recourse liability (but not exceptions relating to bankruptcy,
insolvency, receivership or other similar events)); and (i) all Indebtedness of
another Person secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
or assets owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness or other payment obligation.
All Loans shall constitute Indebtedness of the Borrowers.


“Identified Portion” means (a) a portion of the Acquisition Property identified
on Schedule 1.1.(C) or (b) an Exempt Portion.


“Intellectual Property” has the meaning given that term in Section 6.1.(t).


“Interest Period” means with respect to any LIBOR Loan, each period commencing
on the date such LIBOR Loan is made or the last day of the next preceding
Interest Period for such Loan and ending 1, 2 or 3 months thereafter, as the
Borrowers may select in the Notice of Borrowing, a Notice of Continuation or a
Notice of Conversion, as the case may be, except that each Interest Period that
commences on the last Business Day of a calendar month shall end on the last
Business Day of the appropriate subsequent calendar month. Notwithstanding the
foregoing (a) if any Interest Period would otherwise end after the Termination
Date, such Interest Period shall end on the Termination Date and (b) each
Interest Period that would otherwise end on a day which is not a Business Day
shall end on the immediately following Business Day (or, if such immediately
following Business Day falls in the next calendar month, on the immediately
preceding Business Day).


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.


“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a Loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment. Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.


“Lender” means each financial institution from time to time party hereto as a
“Lender” together with its respective successors and permitted assigns.


“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto or in the applicable
Assignment and Acceptance Agreement, or such other office of such Lender of
which such Lender may notify the Agent in writing from time to time.


“LIBOR” means, for any LIBOR Loan for any Interest Period therefor, the rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Telerate Page 3750 (or any successor page) as the London interbank offered rate
for deposits in Dollars at approximately 11:00 a.m.

    -7-  

--------------------------------------------------------------------------------

 

(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period. If for any reason such rate is
not available, the term “LIBOR” shall mean, for any LIBOR Loan for any Interest
Period therefor, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on the Reuters Screen LIBO Page as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period; provided, however, if more than
one rate is specified on the Reuters Screen LIBO Page, the applicable rate shall
be the arithmetic mean of all such rates. If for any reason none of the
foregoing rates is available, LIBOR shall be, for any Interest Period, the rate
per annum reasonably determined by the Agent as the rate of interest at which
Dollar deposits in the approximate amount of the LIBOR Loan comprising part of
such borrowing would be offered by the Agent to major banks in the London
interbank Eurodollar market at their request at or about 11:00 a.m. (London
time) two Business Days prior to the first day of such Interest Period for a
term comparable to such Interest Period.


“LIBOR Loan” means a Loan bearing interest at a rate based on LIBOR.


“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) the filing of any
financing statement under the Uniform Commercial Code or its equivalent in any
jurisdiction, other than any precautionary filing not otherwise constituting or
giving rise to a Lien, including a financing statement filed (i) in respect of a
lease not constituting a Capitalized Lease Obligation pursuant to Section 9-505
(or a successor provision) of the Uniform Commercial Code or its equivalent as
in effect in an applicable jurisdiction or (ii) in connection with a sale or
other disposition of accounts or other assets not prohibited by this Agreement
in a transaction not otherwise constituting or giving rise to a Lien; and
(c) any agreement by such Person to grant, give or otherwise convey any of the
foregoing.


“Loan” means a term Loan made by a Lender to the Borrowers pursuant to
Section 2.1.(a).


“Loan Document” means this Agreement, each Note, the Parent Guaranty, the
Negative Pledge Agreements, each Security Document and each other document or
instrument now or hereafter executed and delivered by a Loan Party in connection
with, pursuant to or relating to this Agreement.


“Loan Party” means each Borrower and each Guarantor.


“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), or results of
operations of the Loan Parties taken as a whole, (b) the ability of any Loan
Party to perform its obligations under any Loan Document to which it is a party,
(c) the validity or enforceability of any of the Loan Documents, and (d) the
rights and remedies of the Lenders and the Agent under any of the Loan
Documents.


“Material Contract” means any contract or other arrangement (other than Loan
Documents) to which a Borrower is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect.


“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person.

    -8-  

--------------------------------------------------------------------------------

 


“Negative Pledge Agreement” means a Negative Pledge Agreement executed by a
Borrower in favor of the Agent and the Lenders and substantially in the form of
Exhibit D or in other form acceptable to the Agent.


“Net Sales Proceeds” means the aggregate amount of all cash as and when
received, directly or indirectly, by any Borrower under the Bosa Contract net of
the amount of any out-of-pocket legal fees, title and recording tax expenses,
commissions, fees paid to Governmental Authorities in connection with obtaining
of Governmental Approvals and other customary fees and expenses actually
incurred by a Borrower in connection with the preparation for sale, and the
sale, of any portion of the Residential Property (as defined on
Schedule 1.1.(A)).


“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities, and
other similar exceptions to recourse liability (but not exceptions relating to
bankruptcy, insolvency, receivership or other similar events)) is contractually
limited to specific assets of such Person encumbered by a Lien securing such
Indebtedness.


“Note” has the meaning given that term in Section 2.8.(a).


“Notice of Borrowing” means a notice in the form of Exhibit E to be delivered to
the Agent pursuant to Section 2.1.(b) evidencing the Borrowers’ request for the
Loans.


“Notice of Continuation” means a notice in the form of Exhibit F to be delivered
to the Agent pursuant to Section 2.6. evidencing the Borrowers’ request for the
Continuation of a LIBOR Loan.


“Notice of Conversion” means a notice in the form of Exhibit G to be delivered
to the Agent pursuant to Section 2.7. evidencing the Borrowers’ request for the
Conversion of a Loan from one Type to another Type.


“Obligations” means, individually and collectively, the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans, and all other
indebtedness, liabilities and obligations of the Borrowers and the other Loan
Parties owing to the Agent or any Lender of every kind, nature and description,
under or in respect of this Agreement or any of the other Loan Documents,
including, without limitation, the Fees and indemnification obligations, whether
direct or indirect, absolute or contingent, due or not due, contractual or
tortious, liquidated or unliquidated, and whether or not evidenced by any
promissory note.


“Off-Balance Sheet Obligations” means liabilities and obligations of a Borrower
in respect of “off-balance sheet arrangements” (as defined in the SEC
Off-Balance Sheet Rules) which the REIT Parent would be required to disclose in
the “Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the REIT Parent’s report on Form 10-Q or Form 10-K (or
their equivalents) which the REIT Parent is required to file with the Securities
and Exchange Commission (or any Governmental Authority substituted therefor). As
used in this definition, the term “SEC Off-Balance Sheet Rules” means the
Disclosure in Management’s Discussion and Analysis About Off-Balance Sheet
Arrangements, Securities Act Release No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5,
2003) (codified at 17 CFR pts. 228, 229 and 249).


“Operating Partnership” means Maguire Properties, L.P., together with it
successors and permitted assigns.



    -9-  

--------------------------------------------------------------------------------

 

“OP Credit Agreement” means that certain Credit Agreement dated as of June 27,
2003 by and among the Operating Partnership, the REIT Parent, the Persons party
thereto as “Guarantors,” the Persons party thereto as “Lenders,” Citicorp North
America, Inc., as Administrative Agent, and the other parties thereto, as
amended by that certain First Letter Amendment and Limited Waiver dated as of
October 28, 2003, as further amended by that certain Second Letter Amendment
dated as of January 8, 2004, and as further amended by that certain Limited
Waiver dated as of July 21, 2004.


“OP Credit Agreement ERISA Default” means any event or condition set forth in
subsections (l), (m) or (n) of Section 6.01 of the OP Credit Agreement.


“OP Credit Agreement Representations” means the representations and warranties
set forth in subsections (a), (f), (h) [solely with respect to forecasted
balance sheets, statements of income and statements of cash flows delivered
under Section 5.03 of the OP Credit Agreement], (j), (k), (l), (t), (v) and (w)
of Section 4.01 of the OP Credit Agreement.


“Parent Guaranty” means the Guaranty executed by the Guarantors in favor of the
Agent and the Lenders and substantially in the form of Exhibit C.


“Participant” has the meaning given that term in Section 12.5.(c).


“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.


“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA or pursuant to any
Environmental Laws) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which are not at the time required to be paid
or discharged under Section 7.6.; (b) Liens consisting of deposits or pledges
made, in the ordinary course of business, in connection with, or to secure
payment of, obligations under workers’ compensation, unemployment insurance or
similar Applicable Laws; (c) Liens consisting of encumbrances in the nature of
zoning restrictions, easements, and rights or restrictions of record on the use
of real property, which do not materially detract from the value of such
property or impair the intended use thereof in the business of such Person;
(d) the rights of tenants under leases or subleases not interfering with the
ordinary conduct of business of such Person; (e) Liens in favor of the Agent for
the benefit of the Lenders; and (f) Liens in existence as of the Agreement Date
and set forth in the title pro formas delivered under Section 5.1.(a)(xiii).


“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.


“Phase II” has the meaning given that term in Section 5.3.(d).


“Post-Default Rate” means, in respect of any principal of any Loan or any other
Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin for Base Rate Loans plus four percent (4.0%).


“Prime Rate” means the rate of interest per annum announced publicly by the
Lender then acting as the Agent as its prime rate from time to time. The Prime
Rate is not necessarily the best or the lowest rate of interest offered by the
Lender acting as the Agent or any other Lender.



    -10-  

--------------------------------------------------------------------------------

 

“Principal Office” means the office of the Agent located at One Wachovia Center,
Charlotte, North Carolina, or such other office of the Agent as the Agent may
designate from time to time.


“Purchase Agreements” means the agreements described on Schedule 1.1.(D).


“Register” has the meaning given that term in Section 12.5.(e).


“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy.


“REIT Parent” means Maguire Properties, Inc., together with it successors and
permitted assigns.


“Release Price” means (a) $0 with respect to an Exempt Portion and (b) with
respect to an Identified Portion described in Schedule 1.1.(C), the amount set
forth on such Schedule corresponding to such Identified Portion.


“Requisite Lenders” means, as of any date, (a) all Lenders, if there are fewer
than three Lenders at such time or (b) Lenders holding at least 66-2/3% of the
principal amount of the aggregate outstanding Loans. Loans held by Defaulting
Lenders shall be disregarded when determining the Requisite Lenders.


“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.


“Security Deed” means a mortgage, deed of trust, deed to secure debt or similar
security instrument executed by one or more of the Borrowers in favor of the
Agent granting a Lien to the Agent the for the benefit of the Lenders in all or
a portion of the Acquisition Property as security for the Obligations.


“Security Document” means any Security Deed, any Assignment of Leases and Rents
and any other security agreement, financing statement, or other document,
instrument or agreement creating, evidencing or perfecting the Agent’s Liens in
any of the Collateral.


“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.


“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the Equity Interests having by the terms thereof
ordinary voting power to elect a majority of the board of directors or other
individuals performing similar functions of such corporation, partnership or
other entity (without regard to the occurrence of any contingency) is at the
time directly or indirectly

    -11-  

--------------------------------------------------------------------------------

 

owned or controlled by such Person or one or more Subsidiaries of such Person or
by such Person and one or more Subsidiaries of such Person, and shall include
all Persons the accounts of which are consolidated with those of such Person
pursuant to GAAP.


“Tank Test” has the meaning given that term in Section 5.3.(e).


“Taxes” has the meaning given that term in Section 3.12.


“Termination Date” means July 22, 2005, or such later date to which the
Termination Date may be extended pursuant to Section 2.13.


“Type” with respect to any Loan, refers to whether such Loan is a LIBOR Loan or
Base Rate Loan.


“Wachovia” means Wachovia Bank, National Association, together with its
successors and assigns.


“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.


Section 1.2. General; References to Times.
 
Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP. References in this
Agreement to “Sections”, “Articles”, “Exhibits” and “Schedules” are to sections,
articles, exhibits and schedules herein and hereto unless otherwise indicated.
References in this Agreement to any document, instrument or agreement (a) shall
include all exhibits, schedules and other attachments thereto, (b) shall include
all documents, instruments or agreements issued or executed in replacement
thereof, to the extent permitted hereby and (c) shall mean such document,
instrument or agreement, or replacement or predecessor thereto, as amended,
supplemented, restated or otherwise modified as of the date of this Agreement
and from time to time thereafter to the extent not prohibited hereby and in
effect at any given time. Wherever from the context it appears appropriate, each
term stated in either the singular or plural shall include the singular and
plural, and pronouns stated in the masculine, feminine or neuter gender shall
include the masculine, the feminine and the neuter. Unless explicitly set forth
to the contrary, a reference to “Subsidiary” means a Subsidiary of a Borrower or
a Subsidiary of such Subsidiary and a reference to an “Affiliate” means an
Affiliate of a Borrower. Titles and captions of Articles, Sections, subsections
and clauses in this Agreement are for convenience only, and neither limit nor
amplify the provisions of this Agreement. Unless otherwise indicated, all
references to time are references to Charlotte, North Carolina time.


Article II. Credit Facility
 
Section 2.1. Loans.
 
(a)   Generally. Subject to the terms and conditions hereof, on the Effective
Date each Lender severally and not jointly agrees to make a Loan to the
Borrowers in a principal amount not to exceed the amount of such Lender’s
Commitment. Once repaid, the Borrowers may not reborrow the principal amount of
any Loans hereunder.



    -12-  

--------------------------------------------------------------------------------

 

(b)   Requesting Loans. The Borrowers shall give the Agent notice pursuant to
the Notice of Borrowing or telephonic notice of the borrowing of Loans. The
Notice of Borrowing shall be delivered to the Agent before 4:00 p.m. on the date
one Business Day prior to the proposed date of such borrowing. Any such
telephonic notice shall include all information to be specified in a written
Notice of Borrowing and shall be promptly confirmed in writing by the Borrowers
pursuant to a Notice of Borrowing sent to the Agent by telecopy on the same day
of the giving of such telephonic notice. The Agent will transmit by telecopy the
Notice of Borrowing (or the information contained in the Notice of Borrowing) to
each Lender promptly upon receipt by the Agent. The Notice of Borrowing or a
telephonic notice of borrowing shall be irrevocable once given and binding on
the Borrowers.


(c)   Disbursements of Loan Proceeds. No later than 3:00 p.m. on the Effective
Date, each Lender will make available for the account of its applicable Lending
Office to the Agent at the Principal Office, in immediately available funds, the
proceeds of the Loan to be made by such Lender. Subject to satisfaction of the
applicable conditions set forth in Article V. for such borrowing, the Agent will
make the proceeds of such Loans available to the Borrowers no later than 4:00
p.m. on the Effective Date and at the account specified by the Borrowers in the
Notice of Borrowing.


Section 2.2. Rates and Payment of Interest on Loans.
 
(a)   Rates. The Borrowers promise to pay to the Agent for the account of each
Lender interest on the unpaid principal amount of each Loan made by such Lender
for the period from and including the date of the making of such Loan to but
excluding the date such Loan shall be paid in full, at the following per annum
rates:


(i)   during such periods as such Loan is a Base Rate Loan, at the Base Rate (as
in effect from time to time) plus the Applicable Margin; and


(ii)   during such periods as such Loan is a LIBOR Loan, at Adjusted LIBOR for
such Loan for the Interest Period therefor plus the Applicable Margin.


Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrowers shall pay to the Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of any Loan made by
such Lender and on any other amount payable by the Borrowers hereunder or under
the Notes held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).


(b)   Payment of Interest. Accrued and unpaid interest on each Loan shall be
payable (i) in the case of a Base Rate Loan, monthly in arrears on the first day
of each calendar month, (ii) in the case of a LIBOR Loan, in arrears on the last
day of each Interest Period therefor and (iii) in the case of any Loan, in
arrears upon the payment, prepayment or Continuation thereof or the Conversion
of such Loan to a Loan of another Type (but only on the principal amount so
paid, prepaid, Continued or Converted). Interest payable at the Post-Default
Rate shall be payable from time to time on demand. Promptly after the
determination of any interest rate provided for herein or any change therein,
the Agent shall give notice thereof to the Lenders to which such interest is
payable and to the Borrowers. All determinations by the Agent of an interest
rate hereunder shall be conclusive and binding on the Lenders and the Borrowers
for all purposes, absent manifest error.


Section 2.3. Number of Interest Periods.
 
There may be no more than 3 different Interest Periods for LIBOR Loans
outstanding at the same time.

    -13-  

--------------------------------------------------------------------------------

 


Section 2.4. Repayment of Loans.
 
The Borrowers shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loans on the Termination Date.


Section 2.5. Prepayments.
 
Subject to Section 4.4., the Borrowers may prepay any Loan at any time without
premium or penalty. The Borrowers shall give the Agent at least one Business
Day’s prior written notice of the prepayment of any Loan.


Section 2.6. Continuation.
 
So long as no Event of Default shall exist, the Borrowers may on any Business
Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan or any
portion thereof as a LIBOR Loan by selecting a new Interest Period for such
LIBOR Loan. Each new Interest Period selected under this Section shall commence
on the last day of the immediately preceding Interest Period. Each selection of
a new Interest Period shall be made by the Borrowers’ giving to the Agent a
Notice of Continuation not later than 11:00 a.m. on the third Business Day prior
to the date of any such Continuation. Such notice by the Borrowers of a
Continuation shall be by telephone or telecopy, confirmed immediately in writing
if by telephone, in the form of a Notice of Continuation, specifying (a) the
proposed date of such Continuation, (b) the LIBOR Loans and portions thereof
subject to such Continuation and (c) the duration of the selected Interest
Period, all of which shall be specified in such manner as is necessary to comply
with all limitations on Loans outstanding hereunder. Each Notice of Continuation
shall be irrevocable by and binding on the Borrowers once given. Promptly after
receipt of a Notice of Continuation, the Agent shall notify each Lender by
telecopy, or other similar form of transmission, of the proposed Continuation.
If the Borrowers shall fail to select in a timely manner a new Interest Period
for any LIBOR Loan in accordance with this Section, or if an Event of Default
shall exist, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.7. or the Borrowers’ failure to comply with any of
the terms of such Section.


Section 2.7. Conversion.
 
The Borrowers may on any Business Day, upon the Borrowers’ giving of a Notice of
Conversion to the Agent, Convert all or a portion of a Loan of one Type into a
Loan of another Type; provided, however, a Base Rate Loan may not be Converted
to a LIBOR Loan if an Event of Default shall exist. Any Conversion of a LIBOR
Loan into a Base Rate Loan shall be made on, and only on, the last day of an
Interest Period for such LIBOR Loan and, upon Conversion of a Base Rate Loan
into a LIBOR Loan, the Borrowers shall pay accrued interest to the date of
Conversion on the principal amount so Converted. Each such Notice of Conversion
shall be given not later than 11:00 a.m. on the Business Day prior to the date
of any proposed Conversion into Base Rate Loans and on the third Business Day
prior to the date of any proposed Conversion into LIBOR Loans. Promptly after
receipt of a Notice of Conversion, the Agent shall notify each Lender by
telecopy, or other similar form of transmission, of the proposed Conversion.
Subject to the restrictions specified above, each Notice of Conversion shall be
by telephone (confirmed immediately in writing) or telecopy in the form of a
Notice of Conversion specifying (a) the requested date of such Conversion,
(b) the Type of Loan to be Converted, (c) the portion of such Type of Loan to be
Converted, (d) the Type of Loan such Loan is to be Converted into and (e) if
such Conversion is into a LIBOR Loan, the requested duration of the Interest
Period of such Loan. Each Notice of Conversion shall be irrevocable by and
binding on the Borrowers once given.



    -14-  

--------------------------------------------------------------------------------

 

Section 2.8. Notes.
 
(a)   Note. The Loan made by each Lender shall, in addition to this Agreement,
also be evidenced by a promissory note of the Borrowers substantially in the
form of Exhibit H (each a “Note”), payable to the order of such Lender in a
principal amount equal to the amount of its Commitment as originally in effect
and otherwise duly completed.


(b)   Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of the Loan made by each Lender to the Borrowers, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrowers, absent
manifest error; provided, however, that the failure of a Lender to make any such
record shall not affect the obligations of the Borrowers under any of the Loan
Documents.


Section 2.9. Joint and Several Liability.
 
(a)   The obligations of the Borrowers hereunder and under the other Loan
Documents to which any Borrower is a party shall be joint and several, and
accordingly, each Borrower confirms that it is liable for the full amount of the
“Obligations,” regardless of whether incurred by such Borrower or any other
Borrower, and all of the other obligations and liabilities of the other
Borrowers hereunder and under the other Loan Documents.


(b)   Each of the Borrowers represents and warrants to the Agent and the Lenders
that the Borrowers, though separate legal entities, are mutually dependent on
each other in the conduct of their respective businesses as an integrated
operation and have determined it to be in their mutual best interests to obtain
financing from the Lenders through their collective efforts.


(c)   None of the Lenders or the Agent shall be obligated or required before
enforcing any Loan Document against a Borrower: (a)  to pursue any right or
remedy any of them may have against any other Borrower, either Guarantor or any
other Person or commence any suit or other proceeding against any other
Borrower, either Guarantor or any other Person in any court or other tribunal;
(b) to make any claim in a liquidation or bankruptcy of any other Borrower,
either Guarantor or any other Person; or (c) to make demand of any other
Borrower, either Guarantor or any other Person or to enforce or seek to enforce
or realize upon any collateral security held by the Lenders or the Agent which
may secure any of the Obligations.


(d)   The Lenders and the Agent may, at any time and from time to time, without
the consent of, or notice to, a Borrower, and without discharging such Borrower
from its obligations hereunder, take any of the following actions: (i) amend,
modify, alter or supplement the terms of any of the Obligations of any other
Borrower, including, but not limited to, extending or shortening the time of
payment of any such Obligations or changing the interest rate that may accrue on
any of such Obligations; (ii) sell, exchange, release or otherwise deal with
all, or any part, of any collateral securing any of the Obligations and in which
any other Borrower has rights; (iii) release any other Borrower, either
Guarantor or any other Person liable in any manner for the payment or collection
of the Obligations; (iv) exercise, or refrain from exercising, any rights
against any other Borrower, either Guarantor or any other Person; and (v) apply
any sum, by whomsoever paid or however realized, to the Obligations in such
order as the Lenders shall elect.


(e)   It is the intent of each Borrower, the Agent and the Lenders that in any
proceeding of the types described in Sections 10.1.(f) or 10.1.(g), a Borrower’s
maximum obligation hereunder shall equal, but not exceed, the maximum amount
which would not otherwise cause the obligations of such Borrower hereunder (or
any other obligations of such Borrower to the Agent and the Lenders) to be
avoidable or

    -15-  

--------------------------------------------------------------------------------

 

unenforceable against such Borrower in such proceeding as a result of Applicable
Law, including without limitation, (i) Section 548 of the Bankruptcy Code and
(ii) any state fraudulent transfer or fraudulent conveyance act or statute
applied in such proceeding, whether by virtue of Section 544 of the Bankruptcy
Code or otherwise. The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of such Borrower hereunder (or any other
obligations of such Borrower to the Agent and the Lenders) shall be determined
in any such proceeding are referred to as the “Avoidance Provisions”.
Accordingly, to the extent that the obligations of any Borrower hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Obligations for which such Borrower shall be liable hereunder shall be reduced
to that amount which, as of the time any of the Obligations are deemed to have
been incurred under the Avoidance Provisions, would not cause the obligations of
such Borrower hereunder (or any other obligations of such Borrower to the Agent
and the Lenders), to be subject to avoidance under the Avoidance Provisions.
This subsection is intended solely to preserve the rights of the Agent and the
Lenders hereunder to the maximum extent that would not cause the obligations of
any Borrower hereunder to be subject to avoidance under the Avoidance
Provisions, and no Borrower or any other Person shall have any right or claim
under this Section as against the Agent and the Lenders that would not otherwise
be available to such Person under the Avoidance Provisions.


(f)   Each Borrower assumes all responsibility for being and keeping itself
informed of the financial condition of the other Borrowers and the Guarantors,
and of all other circumstances bearing upon the risk of nonpayment of any of the
Obligations and the nature, scope and extent of the risks that such Borrower
assumes and incurs hereunder, and agrees that none of the Agent or the Lenders
shall have any duty whatsoever to advise any Borrower of information regarding
such circumstances or risks.


Section 2.10. Borrower Representative.
 
Each of the Borrowers hereby appoints the Borrower Representative to act as its
exclusive agent for all purposes under the Loan Documents (including, without
limitation, with respect to all matters related to the borrowing and repayment
of Loans as described in Articles II. and III.). Each of the Borrowers
acknowledges and agrees that (a) the Borrower Representative may execute such
documents on behalf of any of the Borrowers as the Borrower Representative deems
appropriate in its sole discretion and each Borrower shall be bound by and
obligated by all of the terms of any such document executed by the Borrower
Representative on its behalf, (b) any notice or other communication delivered by
the Agent or any Lender hereunder to the Borrower Representative shall be deemed
to have been delivered to each of the Borrowers and (c) the Agent and each of
the Lenders shall accept (and shall be permitted to rely on) any document or
agreement executed by the Borrower Representative on behalf of the Borrowers (or
any of them). The Borrowers must act through the Borrower Representative for all
purposes under this Agreement and the other Loan Documents. Notwithstanding
anything contained herein to the contrary, to the extent any provision in this
Agreement requires any Borrower to interact in any manner with the Agent or the
Lenders, such Borrower shall do so through the Borrower Representative.


Section 2.11. Pay Down Provision
 
If the outstanding principal balance of the Loans exceeds $80,000,000 on
January 24, 2005, the Borrowers shall deliver to the Agent each of the
following, in form and substance satisfactory to the Agent:


(1)   No later than 10 calendar days following such date:


(a)   Security Deeds executed by the Borrowers granting to the Agent for the
benefit of the Lenders first-priority Liens in the Acquisition Property owned by
any of the Borrowers as of the date of such grant;

    -16-  

--------------------------------------------------------------------------------

 


(b)   Assignments of Leases and Rents executed by the Borrowers granting to the
Agent for the benefit of the Lenders first-priority Liens in all of the rents
from, and leases of, the Acquisition Property owned by any of the Borrowers as
of the date of such grant;


(c)   an environmental indemnity agreement executed by the Borrowers in favor of
the Agent and the Lenders;


(d)   if requested by the Agent, collateral assignments of all Material
Contracts, and any other rights or benefits of the Acquisition Property owned by
any of the Borrowers as of the date of such assignment, relating to the use,
occupancy, operation, maintenance, enjoyment or ownership of any of such
Acquisition Property;


(e)   an ALTA 1992 Form mortgagee’s Policy of Title Insurance (with deletion of
the creditor’s rights exclusion and deletion of the mandatory arbitration
provision) or other form acceptable to the Agent in favor of the Agent for the
benefit of the Lenders with respect to the Acquisition Property owned by any of
the Borrowers, including endorsements with respect to such items of coverage as
the Agent may request (and which endorsements are available in the State of
California), in a coverage amount equal to no less than the outstanding
principal balance of the Loans, issued by a title insurance company acceptable
to the Agent and with coinsurance or reinsurance (with direct access agreements)
with title insurance companies acceptable to the Agent, showing the fee simple
title to the land and improvements comprising such portion of the Acquisition
Property as vested in the Borrowers, and insuring that the Liens granted by such
Security Deeds are valid first priority Liens against the applicable portion of
the Acquisition Property, subject only to such restrictions, encumbrances,
easements and reservations as are acceptable to the Agent;


(f)   copies of all documents of record reflected in Schedule B of such Policy
of Title Insurance;


(g)   a current or currently certified survey of the Acquisition Property owned
by any of the Borrowers certified to the Agent and the Lenders by a surveyor
licensed in the jurisdiction where such Acquisition Property is located to have
been prepared in accordance with the then effective Minimum Standard Detail
Requirements for ALTA/ACSM Land Title Surveys, and if not adequately covered by
the survey certification, a certificate from a licensed engineer or other
professional satisfactory to the Agent that such portion of the Acquisition
Property is not located in a Special Flood Hazard Area as defined by the Federal
Insurance Administration;


(h)   current updates of the UCC, tax, judgment and lien search reports provided
pursuant to Section 5.1.(a)(xi);


(i)   an opinion of counsel admitted to practice law in the jurisdiction in
which the Acquisition Property is located and acceptable to the Agent, addressed
to the Agent and each Lender covering such legal matters relating to the
transactions contemplated hereby as the Agent may reasonably request, including
without limitation, the enforceability of the Security Deeds;


(j)   evidence that the insurance required for the Acquisition Property owned by
any of the Borrowers under the Loan Documents is then in effect; and



    -17-  

--------------------------------------------------------------------------------

 

(k)   such other due diligence materials, instruments, documents, agreements,
financing statements, certificates, opinions and other Security Documents as the
Agent may reasonably request; and


(2)   No later than 30 days following such date:


(a)   estoppel certificates from each tenant leasing any of the Acquisition
Property then owned by any Borrower as may be requested by the Agent and which
the Borrowers may obtain using their best efforts;


(b)   a subordination, nondisturbance and attornment agreement from each tenant
leasing any of the Acquisition Property then owned by any Borrower as may be
requested by the Agent and which the Borrowers may obtain using their best
efforts; and


(c)   an M.A.I. appraisal of the Acquisition Property then owned by any Borrower
prepared as of a recent date by a professional appraiser acceptable to the
Agent, having at least the minimum qualifications required under Applicable Law
governing the Agent and the Lenders, including the Financial Institution
Recovery, Reform and Enforcement Act of 1989, as amended, and determining the
“as is” market value of such portion of the Acquisition Property as between a
willing buyer and a willing seller.


Section 2.12. Release Provisions.
 
From time to time the Borrower may request, upon not less than 15 days prior
written notice to the Agent, that an Identified Portion then subject to a
Negative Pledge Agreement or Security Deed be released from such Loan Document
and the other Security Documents applicable thereto, which release (the
“Release”) shall be effected by the Agent if all of the following conditions are
satisfied as of the date of such Release:


(a)   the Borrowers shall have repaid the outstanding principal balance of the
Loans by an amount at lease equal to (i) the Release Price, if any, for such
Identified Portion plus (ii) the aggregate Release Prices, if any, for all
Identified Portions already the subject of a Release under this Section;


(b)   the Borrowers shall have delivered to the Agent all documents and
instruments reasonably requested by the Agent in connection with such Release
including, without limitation, the quitclaim deeds, amendments to UCC financing
statements and other instruments to be used to effect such Release;


(c)   no Default or Event of Default has occurred and is then continuing or will
occur after giving effect to such Release; and


(d)   the representations and warranties made or deemed made by the Borrowers
and each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects on and as of the date of such
Release with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct on and as of such earlier date) and except for changes in
factual circumstances not prohibited under the Loan Documents.


In connection with any release of any portion of the Residential Property (as
defined on Schedule 1.1.(A)), the Agent (x) shall only release such portion,
(y) shall not be required to release its

    -18-  

--------------------------------------------------------------------------------

 

Lien in the Bosa Contract granted under the Bosa Collateral Assignment until all
of the Residential Property which is subject to purchase rights under the Bosa
Contract has been released from the Agent’s Lien in the Residential Property in
accordance with the terms of the Loan Documents and (z) if following such
Release a Borrower would no longer have any interest in any portion of the
Acquisition Property, such Borrower shall be released as a “Borrower” hereunder
and the Agent shall execute and deliver to such Borrower, and at the Borrowers
cost and expense, such documents of release as such Borrower may reasonably
request.


Section 2.13. Extension of Termination Date.
 
The Borrowers shall have the right, exercisable one time, to extend the
Termination Date by one year. The Borrowers may exercise such right only by
executing and delivering to the Agent at least 60 days but not more than 90 days
prior to the current Termination Date, a written request for such extension (an
“Extension Request”). The Agent shall forward to each Lender a copy of the
Extension Request delivered to the Agent promptly upon receipt thereof. Subject
to satisfaction of the following conditions, the Termination Date shall be
extended for one year: (a) immediately prior to such extension and immediately
after giving effect thereto, (i) no Default or Event of Default shall exist and
(ii) the representations and warranties made or deemed made by the Borrowers and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects on and as of the date of such
extension with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents and
(b) the Borrowers shall have paid the Fees payable under Section 3.6.(a).


Article III. Payments, Fees and Other General Provisions
 
Section 3.1. Payments.
 
Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrowers under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Agent at its Principal
Office, not later than 2:00 p.m. on the date on which such payment shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day). Subject to Section 10.3.,
the Borrowers may, at the time of making each payment under this Agreement or
any Note, specify to the Agent the amounts payable by the Borrowers hereunder to
which such payment is to be applied. Each payment received by the Agent for the
account of a Lender under this Agreement or any Note shall be paid to such
Lender at the applicable Lending Office of such Lender no later than 5:00 p.m.
on the date of receipt. If the Agent fails to pay such amount to a Lender as
provided in the previous sentence, the Agent shall pay interest on such amount
until paid at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If the due date of any payment under this Agreement or any other Loan
Document would otherwise fall on a day which is not a Business Day such date
shall be extended to the next succeeding Business Day and interest shall be
payable for the period of such extension.


Section 3.2. Pro Rata Treatment.
 
Except to the extent otherwise provided herein: (a) the borrowing of Loans from
the Lenders under Section 2.1.(a) shall be made from the Lenders, and each
payment of the Fees under Section 3.6.(a) shall be made for the account of the
Lenders, pro rata according to the amounts of their respective Commitments;
(b) each payment or prepayment of principal of Loans by the Borrowers shall be
made for

    -19-  

--------------------------------------------------------------------------------

 

the account of the Lenders pro rata in accordance with the respective unpaid
principal amounts of the Loans held by them; (c) each payment of interest on
Loans by the Borrowers shall be made for the account of the Lenders pro rata in
accordance with the amounts of interest on such Loans then due and payable to
the respective Lenders; and (d) the Conversion and Continuation of Loans of a
particular Type (other than Conversions provided for by Section 4.5.) shall be
made pro rata among the Lenders according to the amounts of their respective
Loans and the then current Interest Period for each Lender’s portion of each
Loan of such Type shall be coterminous.


Section 3.3. Sharing of Payments, Etc.
 
If a Lender shall obtain payment of any principal of, or interest on, any Loan
or shall obtain payment on any other Obligation through the exercise of any
right of set-off, banker’s lien or counterclaim or similar right or otherwise or
through voluntary prepayments directly to a Lender or other payments made by the
Borrowers to a Lender not in accordance with the terms of this Agreement and
such payment should be distributed to the Lenders pro rata in accordance with
Section 3.2. or Section 10.3., as applicable, such Lender shall promptly
purchase from the other Lenders participations in (or, if and to the extent
specified by such Lender, direct interests in) the Loans made by the other
Lenders or other Obligations owed to such other Lenders in such amounts, and
make such other adjustments from time to time as shall be equitable, to the end
that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may be incurred by such Lender in obtaining or
preserving such benefit) pro rata in accordance with Section 3.2. or
Section 10.3., as applicable. To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored. The
Borrowers agree that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such other Lenders may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans in the amount of such participation. Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Borrowers.


Section 3.4. Several Obligations.
 
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.


Section 3.5. Minimum Amounts.
 
(a)   Borrowings and Conversions. Each borrowing of Base Rate Loans shall be in
an aggregate minimum amount of $1,000,000. Each borrowing and each Conversion of
LIBOR Loans shall be in an aggregate minimum amount of $5,000,000.


(b)   Prepayments. Except with respect to prepayments made with respect to
portions of the Acquisition Property identified in Schedule 1.1.(C), each
voluntary prepayment of Loans shall be in an aggregate minimum amount of
$500,000 and integral multiples of $500,000 in excess thereof (or, if less, the
aggregate principal amount of Loans then outstanding).



    -20-  

--------------------------------------------------------------------------------

 

Section 3.6. Fees.
 
(a)   Extension Fee. If the Borrowers exercise their right to extend the
Termination Date in accordance with Section 2.13., the Borrowers agree to pay to
the Agent for the account of each Lender a fee equal to one-quarter of one
percent (0.25%) of the amount of such Lender’s Commitment at the time of such
extension. Such fee shall be payable in full as a condition to the effectiveness
of such extension.


(b)   Administrative and Other Fees. The Borrowers agree to pay the
administrative and other fees of the Agent as may be agreed to in writing by the
Borrowers and the Agent from time to time.


Section 3.7. Computations.
 
Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 365 or 366 days, as applicable, and the actual number of days
elapsed; provided, however, any accrued interest on any LIBOR Loan shall be
computed on the basis of a year of 360 days and the actual number of days
elapsed.


Section 3.8. Usury.
 
In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrowers or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrowers shall notify the respective Lender in writing that the
Borrowers elect to have such excess sum returned to them forthwith. It is the
express intent of the parties hereto that the Borrowers not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrowers under Applicable Law.


Section 3.9. Agreement Regarding Interest and Charges.
 
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrowers for the use of money in connection with this Agreement is and
shall be the interest specifically described in Section 2.2.(a)(i) and (ii).
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, facility fees, closing fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Agent or any Lender to third parties or for damages incurred by the
Agent or any Lender, in each case in connection with the transactions
contemplated by this Agreement and the other Loan Documents, are charges made to
compensate the Agent or any such Lender for underwriting or administrative
services and costs or losses performed or incurred, and to be performed or
incurred, by the Agent and the Lenders in connection with this Agreement and
shall under no circumstances be deemed to be charges for the use of money. All
charges other than charges for the use of money shall be fully earned and
nonrefundable when due.


Section 3.10. Statements of Account.
 
The Agent will account to the Borrowers monthly with a statement of Loans,
accrued interest and Fees, charges and payments made pursuant to this Agreement
and the other Loan Documents, and such account rendered by the Agent shall be
deemed conclusive upon the Borrowers absent manifest error. The failure of the
Agent to deliver such a statement of accounts shall not relieve or discharge the
Borrowers from any of their obligations hereunder.



    -21-  

--------------------------------------------------------------------------------

 

Section 3.11. Defaulting Lenders.
 
If for any reason any Lender (a “Defaulting Lender”) shall fail or refuse to
perform any of its obligations under this Agreement or any other Loan Document
to which it is a party within the time period specified for performance of such
obligation or, if no time period is specified, if such failure or refusal
continues for a period of two Business Days after notice from the Agent, then,
in addition to the rights and remedies that may be available to the Agent or the
Borrowers under this Agreement or Applicable Law, such Defaulting Lender’s right
to participate in the administration of the Loans, this Agreement and the other
Loan Documents, including without limitation, any right to vote in respect of,
to consent to or to direct any action or inaction of the Agent or to be taken
into account in the calculation of the Requisite Lenders, shall be suspended
during the pendency of such failure or refusal. If a Lender is a Defaulting
Lender because it has failed to make timely payment to the Agent of any amount
required to be paid to the Agent hereunder (without giving effect to any notice
or cure periods), in addition to other rights and remedies which the Agent or
the Borrowers may have under the immediately preceding provisions or otherwise,
the Agent shall be entitled (i) to collect interest from such Defaulting Lender
on such delinquent payment for the period from the date on which the payment was
due until the date on which the payment is made at the Federal Funds Rate,
(ii) to withhold or setoff and to apply in satisfaction of the defaulted payment
and any related interest, any amounts otherwise payable to such Defaulting
Lender under this Agreement or any other Loan Document and (iii) to bring an
action or suit against such Defaulting Lender in a court of competent
jurisdiction to recover the defaulted amount and any related interest. Any
amounts received by the Agent in respect of a Defaulting Lender’s Loans shall
not be paid to such Defaulting Lender and shall be held uninvested by the Agent
and either applied against the purchase price of such Loans under the following
subsection (b) or paid to such Defaulting Lender upon the Defaulting Lender’s
curing of its default.


Section 3.12. Taxes.
 
(a)   Taxes Generally. All payments by the Borrowers of principal of, and
interest on, the Loans and all other Obligations shall be made free and clear of
and without deduction for any present or future excise, stamp or other taxes,
fees, duties, levies, imposts, charges, deductions, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes imposed on or measured by any Lender’s
assets, net income, receipts or branch profits, (iii) any taxes (other than
withholding taxes) with respect to the Agent or a Lender that would not be
imposed but for a connection between the Agent or such Lender and the
jurisdiction imposing such taxes (other than a connection arising solely by
virtue of the activities of the Agent or such Lender pursuant to or in respect
of this Agreement or any other Loan Document), and (iv) any taxes, fees, duties,
levies, imposts, charges, deductions, withholdings or other charges to the
extent imposed as a result of the failure of the Agent or a Lender, as
applicable, to provide and keep current (to the extent legally able) any
certificates, documents or other evidence required to qualify for an exemption
from, or reduced rate of, any such taxes fees, duties, levies, imposts, charges,
deductions, withholdings or other charges or required by the immediately
following subsection (c) to be furnished by the Agent or such Lender, as
applicable (such non-excluded items being collectively called “Taxes”). If any
withholding or deduction from any payment to be made by the Borrowers hereunder
is required in respect of any Taxes pursuant to any Applicable Law, then the
Borrowers will:


(i)   pay directly to the relevant Governmental Authority the full amount
required to be so withheld or deducted;


(ii)   promptly, and in any event within 30 days after the date of any payment
of such taxes, forward to the Agent an official receipt or other documentation
satisfactory to the Agent evidencing such payment to such Governmental
Authority; and

    -22-  

--------------------------------------------------------------------------------

 


(iii)   pay to the Agent for its account or the account of the applicable
Lender, as the case may be, such additional amount or amounts as is necessary to
ensure that the net amount actually received by the Agent or such Lender will
equal the full amount that the Agent or such Lender would have received had no
such withholding or deduction been required.


(b)   Tax Indemnification. If the Borrowers fail to pay any Taxes when due to
the appropriate Governmental Authority or fail to remit to the Agent, for its
account or the account of the respective Lender, as the case may be, the
required receipts or other required documentary evidence, the Borrowers shall
indemnify the Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure. For purposes of this Section, a distribution hereunder by the
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrowers.


(c)   Tax Forms. Prior to the date that any Lender organized under the laws of a
jurisdiction outside the United States of America becomes a party hereto or, in
the case of a Participant organized under the laws of a jurisdiction outside the
United States of America, on or before the date on which such Participant
purchases the related participation, such Person shall deliver to the Borrowers
and the Agent such certificates, documents or other evidence, as required by the
Internal Revenue Code or Treasury Regulations issued pursuant thereto (including
two copies of Internal Revenue Service Forms W-8ECI or W-8BEN, as applicable, or
appropriate successor forms or, in the case of a Lender or Participant organized
under the laws of a jurisdiction outside the United States of America claiming
exemption from United States federal withholding tax under section 881(c) of the
Internal Revenue Code, a certificate to the effect that such Lender or
Participant is not (A) a “bank” within the meaning of section 881(c)(3)(A) of
the Internal Revenue Code, (B) a “10 percent shareholder” of any of the
Borrowers within the meaning of section 881(c)(3)(B) of the Internal Revenue
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Internal Revenue Code and duly completed copies of Internal
Revenue Service Form W-8BEN, or appropriate successor forms), properly
completed, currently effective and duly executed by such Lender or Participant
establishing that payments to it hereunder and under the Notes are (i) not
subject to United States Federal backup withholding tax and (ii) not subject to
United States Federal withholding tax imposed under the Internal Revenue Code.
Each such Lender or Participant shall, to the extent it may lawfully do so, (x)
deliver further copies of such forms or other appropriate certifications on or
before the date that any such forms expire or become obsolete and after the
occurrence of any event requiring a change in the most recent form delivered to
the Borrowers or the Agent or at such other times as may be reasonably requested
by the Borrowers or the Agent and (y) obtain such extensions of the time for
filing and renew such forms and certifications thereof, as may be reasonably
requested by the Borrowers or the Agent. The Borrowers shall not be required to
pay any amount pursuant to the last sentence of subsection (a) or (b) above to
any Lender or Participant that is organized under the laws of a jurisdiction
outside of the United States of America or the Agent, if it is organized under
the laws of a jurisdiction outside of the United States of America, if such
Lender or Participant, as applicable, fails to comply with the requirements of
this subsection or, in the case of the Agent, if the Agent fails to comply with
the requirements of this subsection as if it were a Lender. If any such Lender
or Participant, to the extent it may lawfully do so, fails to deliver the above
forms or other documentation, then the Agent may withhold from any payments to
be made to such Lender under any of the Loan Documents such amounts as are
required by the Internal Revenue Code. If any Governmental Authority asserts
that the Agent did not properly withhold or backup withhold, as the case may be,
any tax or other amount from payments made to or for the account of any Lender,
such Lender shall indemnify the Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Agent under this Section, and costs and expenses (including all reasonable fees
and disbursements of any law firm or other external counsel and the allocated
cost of internal legal services and all disbursements of internal counsel) of
the Agent. The obligation of the Lenders under this Section shall survive the
repayment of all

    -23-  

--------------------------------------------------------------------------------

 

Obligations and the resignation or replacement of the Agent. Notwithstanding
anything to the contrary in this Agreement, a Participant shall not be entitled
to receive any greater payment under this Section than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant.


(d)   If and to the extent that any Lender is able, in its sole opinion, to
apply or otherwise take advantage of any offsetting tax credit or other similar
tax benefit arising out of or in conjunction with any deduction or withholding
which gives rise to an obligation on the Borrowers to pay any Taxes pursuant to
this Section then such Lender shall, to the extent that in its sole opinion it
can do so without prejudice to the retention of the amount of such credit or
benefit and without any other adverse tax consequences for such Lender,
reimburse to the Borrowers at such time as such tax credit or benefit shall have
actually been received by such Lender such amount as such Lender shall, in its
sole opinion, have determined to be attributable to the relevant deduction or
withholding and as will leave such Lender in no better or worse position than it
would have been in if the payment of such Taxes had not been required.


(e)   Nothing in this Section shall oblige any Lender to disclose to the
Borrowers or any other Person any information regarding its tax affairs or tax
computations or interfere with the right of any Lender to arrange its tax
affairs in whatever manner it thinks fit and, in particular, no Lender shall be
under any obligation to claim relief from its corporate profits or similar tax
liability in credits or deductions available to it and, if it does claim, the
extent, order and manner in which it does so shall be at its absolute
discretion.


Article IV. Yield Protection, Etc.
 
Section 4.1. Additional Costs; Capital Adequacy.
 
(a)   Additional Costs. The Borrowers shall promptly pay to the Agent for the
account of a Lender from time to time such amounts as such Lender may reasonably
determine to be necessary to compensate such Lender for any costs incurred by
such Lender that it determines are attributable to its making or maintaining of
any LIBOR Loans or its obligation to make any LIBOR Loans hereunder, any
reduction in any amount receivable by such Lender under this Agreement or any of
the other Loan Documents in respect of any of such Loans or such obligation or
the maintenance by such Lender of capital in respect of its Loans (such
increases in costs and reductions in amounts receivable being herein called
“Additional Costs”), to the extent resulting from any Regulatory Change that:
(i) changes the basis of taxation of any amounts payable to such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
Loans (other than taxes, fees, duties, levies, imposts, charges, deductions,
withholdings or other charges which are excluded from the definition of Taxes
pursuant to the first sentence of Section 3.12.(a)); or (ii) imposes or modifies
any reserve, special deposit or similar requirements (other than Regulation D of
the Board of Governors of the Federal Reserve System or other reserve
requirement to the extent utilized in the determination of Adjusted LIBOR for
such Loan) relating to any extensions of credit or other assets of, or any
deposits with or other liabilities of, such Lender, or any commitment of such
Lender (including, without limitation, any commitment of such Lender hereunder);
or (iii) has or would have the effect of reducing the rate of return on capital
of such Lender to a level below that which such Lender could have achieved but
for such Regulatory Change (taking into consideration such Lender’s policies
with respect to capital adequacy).


(b)   Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsection (a), if, by reason of any
Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of

    -24-  

--------------------------------------------------------------------------------

 

credit or other assets of such Lender that includes LIBOR Loans or (ii) becomes
subject to restrictions on the amount of such a category of liabilities or
assets that it may hold, then, if such Lender so elects by notice to the
Borrowers (with a copy to the Agent), the obligation of such Lender to Continue,
or to Convert any other Type of Loans into, LIBOR Loans hereunder shall be
suspended until such Regulatory Change ceases to be in effect (in which case the
provisions of Section 4.5. shall apply).


(c)   Notification and Determination of Additional Costs. Each of the Agent and
each Lender agrees to notify the Borrowers of any event occurring after the
Agreement Date entitling the Agent or such Lender to compensation under any of
the preceding subsections of this Section as promptly as practicable; provided,
however, the failure of the Agent or any Lender to give such notice shall not
release the Borrowers from any of their obligations hereunder (and in the case
of a Lender, to the Agent). The Agent or such Lender agrees to furnish to the
Borrowers (and in the case of a Lender, to the Agent) a certificate setting
forth in reasonable detail the basis and amount of each request by the Agent or
such Lender for compensation under this Section. Absent manifest error,
determinations by the Agent or any Lender of the effect of any Regulatory Change
shall be conclusive, provided that such determinations are made on a reasonable
basis and in good faith.


Section 4.2. Suspension of LIBOR Loans.
 
Anything herein to the contrary notwithstanding, if, on or prior to the
determination of Adjusted LIBOR for any Interest Period:


(a)   the Agent reasonably determines (which determination shall be conclusive)
that by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining Adjusted LIBOR for such Interest
Period, or


(b)   the Agent reasonably determines (which determination shall be conclusive)
that Adjusted LIBOR will not adequately and fairly reflect the cost to the
Lenders of making or maintaining LIBOR Loans for such Interest Period;


then the Agent shall give the Borrowers and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, Continue LIBOR Loans or Convert Loans into LIBOR
Loans and the Borrowers shall, on the last day of each current Interest Period
for each outstanding LIBOR Loan, either repay such Loan or Convert such Loan
into a Base Rate Loan.


Section 4.3. Illegality.
 
Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to maintain LIBOR
Loans hereunder, then such Lender shall promptly notify the Borrowers thereof
(with a copy to the Agent) and such Lender’s obligation to Continue, or to
Convert Loans of any other Type into, LIBOR Loans shall be suspended until such
time as such Lender may again maintain LIBOR Loans (in which case the provisions
of Section 4.5. shall be applicable).


Section 4.4. Compensation.
 
The Borrowers shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense that such Lender reasonably determines is attributable to:

    -25-  

--------------------------------------------------------------------------------

 


(a)   any payment or prepayment (whether mandatory or optional) of a LIBOR Loan,
or Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or


(b)   any failure by the Borrowers for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article V. to be satisfied) to borrow a LIBOR Loan from such Lender on the
requested date for such borrowing, or to Convert a Base Rate Loan into a LIBOR
Loan or Continue a LIBOR Loan on the requested date of such Conversion or
Continuation.


Upon the Borrowers’ request, any Lender requesting compensation under this
Section shall provide the Borrowers with a statement setting forth in reasonable
detail the basis for requesting such compensation and the method for determining
the amount thereof. Absent manifest error, determinations by any Lender in any
such statement shall be conclusive, provided that such determinations are made
on a reasonable basis and in good faith.


Section 4.5. Treatment of Affected Loans.
 
If the obligation of any Lender to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1.(b) or 4.3., then such
Lender’s LIBOR Loans shall be automatically Converted into Base Rate Loans on
the last day(s) of the then current Interest Period(s) for LIBOR Loans (or, in
the case of a Conversion required by Section 4.1.(b) or 4.3., on such earlier
date as such Lender may specify to the Borrowers with a copy to the Agent) and,
unless and until such Lender gives notice as provided below that the
circumstances specified in Section 4.1. or 4.3. that gave rise to such
Conversion no longer exist:


(a)   to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and


(b)   all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.


If such Lender gives notice to the Borrowers (with a copy to the Agent) that the
circumstances specified in Section 4.1. or 4.3. that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, Types and Interest Periods) in accordance with their
respective Commitment Percentages.


Section 4.6. Change of Lending Office.
 
Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.12., 4.1. or 4.3. to reduce the liability
of the Borrowers or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion,

    -26-  

--------------------------------------------------------------------------------

 

except that such Lender shall have no obligation to designate a Lending Office
located in the United States of America.


Section 4.7. Assumptions Concerning Funding of LIBOR Loans.
 
Calculation of all amounts payable to a Lender under this Article IV. shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article IV.


Article V. Conditions Precedent
 
Section 5.1. Initial Conditions Precedent.
 
The obligation of the Lenders to make the first Loans hereunder is subject to
the following conditions precedent:


(a)   The Agent shall have received each of the following, in form and substance
satisfactory to the Agent:


(i)   counterparts of this Agreement executed by each of the parties hereto;


(ii)   Notes executed by the Borrowers, payable to each Lender and complying
with the applicable provisions of Section 2.8.;


(iii)   the Parent Guaranty executed by each Guarantor;


(iv)   the Negative Pledge Agreements executed by the Borrowers, together with
UCC financing statements naming the Borrowers as “debtor,” the Agent as “secured
party” to be filed in such jurisdictions as the Agent may deem appropriate in
connection with the Negative Pledge Agreement;


(v)   one or more opinions of counsel to the Loan Parties, addressed to the
Agent and the Lenders, collectively addressing the matters set forth in
Exhibit I;


(vi)   the articles of incorporation, articles of organization, certificate of
limited partnership or other comparable organizational instrument (if any) of
each Loan Party certified as of a recent date by the Secretary of State of the
state of formation of such Loan Party;


(vii)   a certificate of good standing or certificate of similar meaning with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party, in case of the Borrowers, and
certificates of qualification to transact business or other comparable
certificates issued by the Secretary of State (and any state department of
taxation, as applicable) of the State of California;


(viii)   a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrowers, and the officers of the Borrower

    -27-  

--------------------------------------------------------------------------------

 

Representative then authorized to deliver Notices of Borrowing, Notices of
Continuation and Notices of Conversion;


(ix)   copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (i) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (ii) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;


(x)   a copy of the Purchase Agreements and the Bosa Contract, certified and
true, correct and complete by a senior officer of the Borrower Representative;


(xi)   the Bosa Collateral Assignment executed by the Borrowers;


(xii)   UCC, tax, judgment and lien search reports with respect to the Borrowers
in all necessary or appropriate jurisdictions and under all legal and
appropriate trade names indicating that there are no Liens of record on the
Acquisition Property, the Bosa Contract or any of the other assets of the
Borrowers other than Permitted Liens or Liens to be terminated prior to the
Borrower’s acquisition of the Acquisition Property;


(xiii)   a copy of the title pro forma pursuant to which ALTA Owner’s Policies
of Title Insurance relating to the Acquisition Property will be issued showing
fee simple title being vested (subject to satisfaction of conditions acceptable
to the Agent) in the Borrowers and all matters of record;


(xiv)   copies of all documents of record reflected in Schedule B of such pro
formas;


(xv)   a current survey of the Acquisition Property certified by a surveyor
licensed in the jurisdiction where the Acquisition Property is located to have
been prepared in accordance with the then effective Minimum Standard Detail
Requirements for ALTA/ACSM Land Title Surveys, and if not adequately covered by
the survey certification, evidence that the Acquisition Property is not located
in a Special Flood Hazard Area as defined by the Federal Insurance
Administration;


(xvi)   a “Phase I” environmental assessment of the Acquisition Property not
more than 12 months old prepared by an environmental engineering firm acceptable
to the Agent, upon which the Agent and the Lenders are entitled to rely, and any
additional environmental studies or assessments available to a Borrower
performed with respect to the Acquisition Property;


(xvii)   an escrow instructions closing letter among the Agent, the Borrowers
and the title insurance company regarding the consummation of the transactions
contemplated by the Purchase Agreements;


(xviii)   the Fees then due and payable under Section 3.6., and any other Fees
payable to the Agent and the Lenders on or prior to the Effective Date;


(xix)   a copy of the fully-executed limited waiver letter relating to the OP
Credit Agreement entered into in connection with this Agreement; and



    -28-  

--------------------------------------------------------------------------------

 

(xx)   such other documents, agreements and instruments as the Agent on behalf
of the Lenders may reasonably request; and


(b)   In the good faith judgment of the Agent and the Lenders:


(i)   There shall not have occurred or become known to the Agent or any of the
Lenders any event, condition, situation or status since the date of the
information contained in the financial and business projections, budgets, pro
forma data and forecasts concerning the Borrowers or the Guarantors delivered to
the Agent and the Lenders prior to the Agreement Date that has had or could
reasonably be expected to result in a Material Adverse Effect;


(ii)   No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (1) result in a Material Adverse Effect or (2)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of any Loan Party to fulfill its
obligations under the Loan Documents to which it is a party;


(iii)   The Loan Parties shall have received all approvals, consents and
waivers, and shall have made or given all necessary filings and notices as shall
be required to consummate the transactions contemplated hereby without the
occurrence of any default under, conflict with or violation of (1) any
Applicable Law or (2) any agreement, document or instrument to which any Loan
Party is a party or by which any of them or their respective properties is
bound, except for such approvals, consents, waivers, filings and notices the
receipt, making or giving of which would not reasonably be likely to (A) have a
Material Adverse Effect, or (B) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect the ability of any
Loan Party to fulfill its obligations under the Loan Documents to which it is a
party; and


(iv)   There shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.


Section 5.2. Conditions Precedent to All Loans.
 
The obligations of the Lenders to make any Loans are all subject to the further
condition precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of such Loan or would exist immediately after giving
effect thereto; and (b) the representations and warranties made or deemed made
by each Loan Party in the Loan Documents to which it is a party, shall be true
and correct in all material respects on and as of the date of the making of such
Loan with the same force and effect as if made on and as of such date except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct on and as of such earlier date) and except for changes in
factual circumstances not prohibited under the Loan Documents. In addition, upon
the making of the Loans, the Borrowers shall be deemed to have represented to
the Agent and the Lenders that (except to the extent waived in writing by the
Agent and the Lenders) all conditions to the making of the Loans contained in
Article V. have been satisfied.


Section 5.3. Post-Closing Deliveries.
 
The Borrowers shall deliver to the Agent all of the following:



    -29-  

--------------------------------------------------------------------------------

 

(a)   no later than August 23, 2004, an acknowledgment from Bosa regarding the
Bosa Collateral Assignment, which shall be in form and substance reasonably
satisfactory to the Agent and which the Borrowers may obtain using their best
efforts;


(b)   no later than August 23, 2004, copies of each Material Contract to which a
Borrower is a party, certified by the Borrower Representative to be true,
correct and complete copies thereof;


(c)   no later than July 30, 2004, a copy of the executed assignment of the Bosa
Contract by Park Place Development LLC to Maguire Master Development, certified
by a senior office of the Borrower Representative to be a true, correct and
complete copy thereof;


(d)   no later than September 6, 2004, a Phase II environmental assessment of
the portion of the Acquisition Property on which the dry cleaner was located (as
noted in the environmental assessment delivered pursuant to
Section 5.1.(a)(xvi)) prepared by an environmental engineering firm acceptable
to the Agent, upon which the Agent and the Lenders are entitled to rely and
which shall be in form and substance reasonably satisfactory to the Agent (the
“Phase II”); and


(e)   no later than September 6, 2004, a line and tank tightness test (or
alternatively a Veeder Root tank test) not more than 12 months old with respect
to underground storage tanks located on the Acquisition Property prepared by a
testing firm acceptable to the Agent, upon which the Agent and the Lenders are
entitled to rely and which shall be in form and substance reasonably
satisfactory to the Agent (the “Tank Test”).


Article VI. Representations and Warranties
 
Section 6.1. Representations and Warranties.
 
In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans, the Borrowers represent and warrant to the Agent and each Lender as
follows:


(a)   Organization; Power; Qualification. Each of the Loan Parties is a
corporation, partnership or other legal entity, duly organized or formed,
validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the power and authority to own or lease its
respective properties and to carry on its respective business as now being and
hereafter proposed to be conducted and is duly qualified and is in good standing
as a foreign corporation, partnership or other legal entity, and authorized to
do business, in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification or authorization and
where the failure to be so qualified or authorized could reasonably be expected
to have, in each instance, a Material Adverse Effect.


(b)   Ownership Structure. Each Borrower is a Delaware limited liability
company. The Operating Partnership is the sole member and sole manager of each
Borrower.


(c)   Authorization of Agreement, Etc. Each Borrower has the right and power,
and has taken all necessary action to authorize it, to borrow and obtain other
extensions of credit hereunder. Each Loan Party has the right and power, and has
taken all necessary action to authorize it, to execute, deliver and perform each
of the Loan Documents to which it is a party in accordance with their respective
terms and to consummate the transactions contemplated hereby and thereby. The
Loan Documents to which any Loan Party is a party have been duly executed and
delivered by the duly authorized officers of such Person and each is a legal,
valid and binding obligation of such Person enforceable against such Person in
accordance with its respective terms except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for

    -30-  

--------------------------------------------------------------------------------

 

the enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally.


(d)   Compliance of Loan Documents with Laws, Etc. The execution, delivery and
performance of this Agreement, the Notes and the other Loan Documents to which
any Loan Party is a party in accordance with their respective terms and the
borrowings and other extensions of credit hereunder do not and will not, by the
passage of time, the giving of notice, or both: (i) require any Governmental
Approval or violate any Applicable Law (including all Environmental Laws)
relating to any Loan Party; (ii) conflict with, result in a breach of or
constitute a default under the organizational documents of any Loan Party, or
the OP Credit Agreement, any other Loan Document (as defined in the OP Credit
Agreement), any material indenture, agreement or other instrument to which any
Loan Party is a party or by which it or any of its respective properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by any Loan
Party.


(e)   Compliance with Law; Governmental Approvals. Each Borrower is in
compliance with each Governmental Approval applicable to it and in compliance
with all other Applicable Laws (including without limitation, Environmental
Laws) relating to such Borrower except for noncompliances which, and
Governmental Approvals the failure to possess which, could not, individually or
in the aggregate, reasonably be expected to cause a Default or Event of Default
or have a Material Adverse Effect.


(f)   Title to Properties; Liens. Each Borrower has good, marketable and legal
title to (i) the portion of the Acquisition Property acquired by pursuant to the
applicable Purchase Agreement and (ii) its other assets. As of the Agreement
Date, there are no Liens against any the Acquisition Property or other assets of
any Borrower except for Permitted Liens.


(g)   Existing Indebtedness. No Borrower is in default, and no condition exists
which with the passage of time or the giving of notice or both, would constitute
a default, under any Indebtedness of a Borrower.


(h)   Material Contracts. Each Borrower that is a party to any Material Contract
has performed and is in compliance with all of the terms of such Material
Contract, and no default or event of default, or event or condition which with
the giving of notice, the lapse of time, or both, would constitute such a
default or event of default, exists with respect to any such Material Contract.


(i)   Litigation. There are no actions, suits, investigations or proceedings
pending (nor, to the knowledge of the Borrowers, are there any actions, suits or
proceedings threatened) against or in any other way relating adversely to or
affecting any Borrower or any of its respective property in any court or before
any arbitrator of any kind or before or by any other Governmental Authority
which could reasonably be expected to have a Material Adverse Effect. There are
no strikes, slow downs, work stoppages or walkouts or other labor disputes in
progress or threatened relating to any Borrower which could reasonably be
expected to have a Material Adverse Effect.


(j)   Taxes. All federal, state and other tax returns of each Borrower required
by Applicable Law to be filed have been duly filed, and all federal, state and
other taxes, assessments and other governmental charges or levies upon each
Borrower and its respective properties, income, profits and assets which are due
and payable have been paid, except any such nonpayment which is at the time
permitted under Section 7.6. As of the Agreement Date, none of the United States
income tax returns of any Borrower is under audit. All charges, accruals and
reserves on the books of each Borrower in respect of any taxes or other
governmental charges are in accordance with GAAP.

    -31-  

--------------------------------------------------------------------------------

 


(k)   Financial Statements. The Borrowers has furnished to each Lender copies of
(i) the audited consolidated balance sheet of the REIT Parent and its
consolidated Subsidiaries for the fiscal year ending December 31, 2003, and the
related audited consolidated statements of operations, cash flows and
shareholders’ equity for the fiscal year ending on such dates, with the opinion
thereon of KPMG LLP, and (ii) the unaudited consolidated balance sheet of the
REIT Parent and its consolidated Subsidiaries for the fiscal quarter ending
March 31, 2004, and the related unaudited consolidated statements of operations,
cash flows and shareholders’ equity of the REIT Parent and its consolidated
Subsidiaries for the fiscal quarter ending on such date. Such financial
statements (including in each case related schedules and notes) are present
fairly, in all material respects and in accordance with GAAP consistently
applied throughout the periods involved, the consolidated financial position of
the applicable Persons as at their respective dates and the results of
operations and the cash flow for such periods (subject, as to interim
statements, to changes resulting from normal year-end audit adjustments).


(l)   No Material Adverse Change. Since December 31, 2003, there has been no
material adverse change in the business, assets, liabilities, financial
condition, or results of operations of (i) any Borrower or (ii) the REIT Parent
and its Subsidiaries taken as a whole. Each of the Loan Parties is Solvent.


(m)   [Intentionally Omitted.]


(n)   Not Plan Assets; No Prohibited Transaction. None of the assets of any Loan
Party constitutes “plan assets” within the meaning of ERISA, the Internal
Revenue Code and the respective regulations promulgated thereunder. The
execution, delivery and performance of this Agreement and the other Loan
Documents, and the borrowing and repayment of amounts hereunder, do not and will
not constitute “prohibited transactions” under ERISA or the Internal Revenue
Code.


(o)   Absence of Defaults. No Loan Party is in default under its articles of
incorporation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived, which, in any such case: (i) constitutes a Default or an Event of
Default; or (ii) constitutes, or which with the passage of time, the giving of
notice, or both, would constitute, a default or event of default by any Loan
Party under any agreement (other than this Agreement) or judgment, decree or
order to which the Loan Party is a party or by which any Loan Party or any of
its respective properties may be bound where such default or event of default
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.


(p)   Environmental Laws. Each Borrower has obtained all Governmental Approvals
which are required under Environmental Laws and is in compliance with all terms
and conditions of such Governmental Approvals which the failure to obtain or to
comply with could reasonably be expected to have a Material Adverse Effect.
Except for any of the following matters that could not be reasonably expected to
have a Material Adverse Effect, (i) the Borrowers are not aware of, and have not
received notice of, any past, present, or future events, conditions,
circumstances, activities, practices, incidents, actions, or plans which, with
respect to any Borrower, may interfere with or prevent compliance or continued
compliance with Environmental Laws, or may give rise to any common-law or legal
liability, or otherwise form the basis of any claim, action, demand, suit,
proceeding, hearing, study, or investigation, based on or related to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling or the emission, discharge, release or threatened release
into the environment, of any Hazardous Material; and (ii) there is no civil,
criminal, or administrative action, suit, demand, claim, hearing, notice, or
demand letter, notice of violation, investigation, or proceeding pending or, to
the Borrowers’ knowledge after due inquiry, threatened, against any of the
Borrowers, relating in any way to Environmental Laws.

    -32-  

--------------------------------------------------------------------------------

 


(q)   Investment Company; Public Utility Holding Company. No Borrower is (i) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, (ii) a “holding
company” or a “subsidiary company” of a “holding company”, or an “affiliate” of
a “holding company” or of a “subsidiary company” of a “holding company”, within
the meaning of the Public Utility Holding Company Act of 1935, as amended, or
(iii) subject to any other Applicable Law which purports to regulate or restrict
its ability to borrow money or to consummate the transactions contemplated by
this Agreement or to perform its obligations under any Loan Document to which it
is a party.


(r)   Margin Stock. No Borrower is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System.


(s)   Affiliate Transactions. Except as permitted by Section 9.9., no Borrower
is a party to any transaction with an Affiliate.


(t)   Intellectual Property. Each Borrower owns or has the right to use, under
valid license agreements or otherwise, all material patents, licenses,
franchises, trademarks, trademark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) necessary to the
conduct of its businesses as now conducted and as contemplated by the Loan
Documents, without known conflict with any patent, license, franchise,
trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person.


(u)   Business. As of the Agreement Date, the Borrowers are engaged solely in
the business of owning, developing and operating the Acquisition Property,
together with other business activities incidental thereto.


(v)   Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to such Loan Party ancillary to the transactions
contemplated hereby.


(w)   OP Credit Agreement Representations. The OP Credit Agreement
Representations are each true and correct.


(x)   Accuracy and Completeness of Information. No written information, report
or other papers or data (excluding financial projections and other forward
looking statements) furnished to the Agent or any Lender by, on behalf of, or at
the direction of, any Loan Party in connection with or relating in any way to
this Agreement, contained any untrue statement of a fact material to the
creditworthiness of any Loan Party or omitted to state a material fact necessary
in order to make such statements contained therein, in light of the
circumstances under which they were made, not misleading. All financial
statements (including in each case all related schedules and notes) furnished to
the Agent or any Lender by, on behalf of, or at the direction of, any Loan Party
in connection with or relating in any way to this Agreement, present fairly, in
all material respects and in accordance with GAAP consistently applied
throughout the periods involved, the financial position of the Persons involved
as at the date thereof and the results of operations for such periods (subject,
as to interim statements, to changes resulting from normal year-end audit
adjustments). All financial projections and other forward looking statements
prepared by or on behalf of any Loan Party that have been or may hereafter be
made available to the Agent or any Lender were or will be prepared in good faith
based on reasonable assumptions. As of the

    -33-  

--------------------------------------------------------------------------------

 

Effective Date, no fact is known to the Borrowers which has had, or may in the
future have (so far as the Borrowers can reasonably foresee), a Material Adverse
Effect which has not been set forth in the financial statements referred to in
Section 6.1.(k) or in such information, reports or other papers or data or
otherwise disclosed in writing to the Agent and the Lenders.


Section 6.2. Survival of Representations and Warranties, Etc.
 
All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party to the Agent or any
Lender pursuant to or in connection with this Agreement or any of the other Loan
Documents (including, but not limited to, any such statement made in or in
connection with any amendment thereto or any statement contained in any
certificate, financial statement or other instrument delivered by or on behalf
of the Borrowers prior to the Agreement Date and delivered to the Agent or any
Lender in connection with the underwriting or closing of the transactions
contemplated hereby) shall constitute representations and warranties made by the
Borrowers in favor of the Agent or any of the Lenders under this Agreement. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, and the date on which any extension of the Termination Date is
effectuated pursuant to Section 2.13., except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents. All such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans.




Article VII. Affirmative Covenants
 
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.6., the Borrowers shall comply with the
following covenants:


Section 7.1. Preservation of Existence and Similar Matters.
 
Except as otherwise permitted under Section 9.5., the Borrowers shall preserve
and maintain their respective existence, rights, franchises, licenses and
privileges in the jurisdiction of its incorporation or formation and qualify and
remain qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.


Section 7.2. Compliance with Applicable Law.
 
The Borrowers shall comply with all Applicable Laws, including the obtaining of
all Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect.


Section 7.3. Maintenance of Property.
 
In addition to the requirements of any of the other Loan Documents, the
Borrowers shall (a) protect and preserve all of their respective material
properties, including, but not limited to, all Intellectual Property, and
maintain in good repair, working order and condition all material tangible

    -34-  

--------------------------------------------------------------------------------

 

properties, ordinary wear and tear excepted, and (b) make or cause to be made
all needed and appropriate repairs, renewals, replacements and additions to such
material properties, so that the business carried on in connection therewith may
be properly and advantageously conducted at all times.


Section 7.4. Conduct of Business.
 
The Borrowers shall carry on their respective businesses as described in
Section 6.1.(u).


Section 7.5. Insurance.
 
In addition to the requirements of any of the other Loan Documents, the
Borrowers shall maintain insurance (on a replacement cost basis) with
financially sound and reputable insurance companies or associations against such
risks and in such amounts as is customarily maintained by Persons engaged in
similar businesses or as may be required by Applicable Law, and from time to
time deliver to the Agent upon its request a detailed list, together with copies
of all policies of the insurance then in effect, stating the names of the
insurance companies, the amounts and rates of the insurance, the dates of the
expiration thereof and the properties and risks covered thereby.


Section 7.6. Payment of Taxes and Claims.
 
Each Borrower shall pay and discharge before the same shall become delinquent
(a) all material taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits or upon any properties belonging to it,
and (b) all lawful claims of materialmen, mechanics, carriers, warehousemen and
landlords for labor, materials, supplies and rentals which, if unpaid, might
become a Lien on any properties of such Borrower; provided, however, that this
Section shall not require the payment or discharge of any such tax, assessment,
charge, levy or claim which is being contested in good faith by appropriate
proceedings which operate to suspend the collection thereof and for which
adequate reserves have been established on the books of the applicable Borrower
as applicable, in accordance with GAAP.


Section 7.7. Visits and Inspections.
 
The Borrowers shall permit representatives or agents of any Lender or the Agent,
from time to time after reasonable prior notice if no Event of Default shall be
in existence, as often as may be reasonably requested, but only during normal
business hours and at the expense of such Lender or the Agent (unless an Event
of Default shall exist, in which case the exercise by the Agent or such Lender
of its rights under this Section shall be at the expense of the Borrowers), as
the case may be, to: (a) visit and inspect all properties of the Borrowers to
the extent any such right to visit or inspect is within the control of the
Borrowers; (b) inspect and make extracts from their respective books and
records, including but not limited to management letters prepared by independent
accountants; and (c) discuss with their officers and employees, and their
independent accountants, their business, properties, condition (financial or
otherwise), results of operations and performance. If requested by the Agent,
the Borrowers shall execute an authorization letter addressed to their
accountants authorizing the Agent or any Lender to discuss the financial affairs
of the Borrowers with such accountants.


Section 7.8. Use of Proceeds.
 
The Borrowers shall use the proceeds of the Loans solely to finance the
acquisition of the Acquisition Property pursuant to the Purchase Agreements. Not
in limitation of the foregoing, no part of the proceeds of any Loan will be used
for the purpose of buying or carrying “margin stock” within the

    -35-  

--------------------------------------------------------------------------------

 

meaning of Regulation U of the Board of Governors of the Federal Reserve System
or to extend credit to others for the purpose of purchasing or carrying any such
margin stock.


Section 7.9. Environmental Matters.
 
The Borrowers shall comply with all Environmental Laws the failure with which to
comply could reasonably be expected to have a Material Adverse Effect. If any
Borrower shall (a) receive notice that any violation of any Environmental Law
may have been committed or is about to be committed by a Borrower, (b) receive
notice that any administrative or judicial complaint or order has been filed or
is about to be filed against a Borrower alleging violations of any Environmental
Law or requiring a Borrower to take any action in connection with the release of
Hazardous Materials or (c) receive any notice from a Governmental Authority or
private party alleging that a Borrower may be liable or responsible for costs
associated with a response to or cleanup of a release of Hazardous Materials or
any damages caused thereby, and the matters referred to in such notices,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, the Borrowers shall provide the Agent with a copy of
each such notice promptly, and in any event within 10 Business Days, after the
receipt thereof by a Borrower. The Borrowers shall take promptly all actions
necessary to prevent the imposition of any Liens on any of their respective
material properties arising out of or related to any Environmental Laws. At
their sole expense, the Borrowers will undertake (x) any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from the Acquisition Property disclosed in the Phase II which must be
so removed or cleaned up in accordance with the requirements of any applicable
Environmental Laws, to the reasonable satisfaction of the Agent, and in
accordance with all such requirements and with orders and directives of all
Governmental Authorities and (y) such remedial or other action with respect to
any underground storage tanks located on the Acquisition Property as may be
necessary to correct any deficiencies revealed by the Tank Test and as otherwise
may be required to comply with Applicable Law.


Section 7.10. Books and Records.
 
Each Borrower shall maintain books and records pertaining to its respective
business operations in such detail, form and scope as is consistent with good
business practice and in accordance with GAAP.


Section 7.11. Further Assurances.
 
The Borrowers shall, at the Borrowers’ cost and expense and upon request of the
Agent, execute and deliver or cause to be executed and delivered, to the Agent
such further instruments, documents and certificates, and do and cause to be
done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Agent to carry out more effectively the provisions and
purposes of this Agreement and the other Loan Documents.


Section 7.12. Certain Covenants of OP Credit Agreement.
 
The Operating Partnership will perform, comply with and be bound by, for the
benefit of the Agent and the Lenders, each of its agreements, covenants and
obligations contained in Article V of the OP Credit Agreement (other than those
contained in Section 5.01(f), (j), (k), (l), (o) and (s) and Section 5.02(o)),
each of which (together with the related definitions and ancillary provisions)
is hereby incorporated herein by reference.



    -36-  

--------------------------------------------------------------------------------

 

Article VIII. Information
 
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6., the Borrowers shall furnish to each
Lender (or to the Agent if so provided below) at its Lending Office:


Section 8.1. Financial Information
 
As soon as available and in any event within 45 days after the end of each
fiscal quarter of the Borrowers, the unaudited combined balance sheet of the
Borrowers as at the end of such period and the related unaudited combined
statements of income and cash flows of the Borrowers for such period, setting
forth in each case in comparative form the figures as of the end of and for the
corresponding periods, if any, of the previous fiscal year, all of which shall
be certified by the chief executive officer or chief financial officer of the
Borrowers, in his or her opinion, to present fairly, in accordance with GAAP and
in all material respects, the combined financial position of the Borrowers as at
the date thereof and the results of operations for such period (subject to
normal year-end audit adjustments). Together with such financial statements, the
Borrowers shall deliver to the Agent, in form and detail satisfactory to the
Agent: (a) rent rolls with respect to the Acquisition Property and (b) reports
setting forth property sales, contracts and development with respect to the
Acquisition Property and such other information as the Agent may reasonably
request.


Section 8.2. Information Provided under OP Credit Agreement.
 
Promptly upon the delivery thereof, a copy of each notice (other than a request
for a borrowing), certificate, financial statement, report and forecast and all
other information delivered by (or on behalf of) the Operating Partnership, REIT
Parent or any of their Subsidiaries to the Agents or the Lenders (as such terms
are defined in the OP Credit Agreement) pursuant to the OP Credit Agreement,
including without limitation, Section 5.03 of the OP Credit Agreement.


Section 8.3. Other Information.
 
(a)   Litigation. To the extent any Borrower is aware of the same, prompt notice
of the commencement of any proceeding or investigation by or before any
Governmental Authority and any action or proceeding in any court or other
tribunal or before any arbitrator against or in any other way relating adversely
to, or adversely affecting, any Borrowers or any of its respective properties,
assets or businesses which could reasonably be expected to have a Material
Adverse Effect, and prompt notice of the receipt of notice that any United
States income tax returns of a Borrower is being audited;


(b)   Modification of Organizational Documents. A copy of any amendment to the
articles of incorporation, bylaws, partnership agreement, operating agreement or
other similar organizational documents of a Borrower within 15 Business Days
after the effectiveness thereof;


(c)   Financial Condition. Prompt notice of any change in the business, assets,
liabilities, financial condition, results of operations or business prospects of
any Loan Party which has had or could reasonably be expected to have a Material
Adverse Effect;


(d)   Default. Notice of the occurrence of any of the following promptly upon a
Borrower obtaining knowledge thereof: (i) any Default or Event of Default or
(ii) any event which constitutes or which with the passage of time, the giving
of notice, or both, would constitute a default or event of default by a Borrower
under any Material Contract to which any such Person is a party or by which any
such Person or any of its respective properties may be bound;

    -37-  

--------------------------------------------------------------------------------

 


(e)   Asset Sales. At least 15 calendar days prior notice of the sale, transfer
or other disposition of any portion of the Acquisition Property;


(f)   Other Information. From time to time and promptly upon each request, such
data, certificates, reports, statements, opinions of counsel, documents or
further information regarding the business, assets, liabilities, financial
condition, results of operations or business prospects of the Borrowers as the
Agent or any Lender may reasonably request.


Article IX. Negative Covenants
 
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6., the Borrowers shall comply with the
following covenants:


Section 9.1. Indebtedness.
 
The Borrowers shall not create, incur, assume or suffer to exist any
Indebtedness other than:


(a)   Indebtedness under the Loan Documents;


(b)   Indebtedness existing on the Agreement Date and described on
Schedule 6.1.(g);


(c)   Nonrecourse Indebtedness secured by portions of the Acquisition Property
not subject to the terms of any Negative Pledge Agreement or any Lien in favor
of the Agent for the benefit of the Lenders;


(d)   Indebtedness in respect of Derivatives Contracts entered into by a
Borrower which hedge against fluctuations in interest rates and which are
incurred in the ordinary course of business and consistent with prudent business
practice with the aggregate Derivatives Termination Value thereof not to exceed
$10,000,000 at any time outstanding;


(e)   If the Borrowers have granted a Lien in the Acquisition Property as
required by Section 2.11., Guaranties of the Indebtedness of the Operating
Partnership under the OP Credit Agreement, such Guaranties (i) to provide that
if such Lien is avoided in a bankruptcy or other proceeding of the type
described in Sections 10.1.(f) or 10.1.(g), such Guaranties shall be
subordinated in right of repayment to the Obligations on terms and conditions
satisfactory to the Requisite Lenders and (ii) to be on the terms provided in a
Guaranty Supplement (as defined in the OP Credit Agreement), or otherwise on
terms and conditions reasonably satisfactory to the Agent and the Requisite
Lenders; and


(f)   Other Indebtedness not otherwise permitted under this Section in an
aggregate outstanding principal amount not to exceed $250,000 at any time.


Section 9.2. Investments.
 
The Borrowers shall not, directly or indirectly, acquire, make or purchase any
Investment, or permit any Investment of such Person to be outstanding on and
after the Agreement Date, other than the following:


(a)   Investments in Cash Equivalents;



    -38-  

--------------------------------------------------------------------------------

 

(b)   Investments in Derivatives Contracts to the extent permitted under
Section 9.1.(d); and


(c)   Investments in other Borrowers and in the Operating Partnership.


Section 9.3. Liens.
 
Except with respect to portions of the Acquisition Property released in
accordance with Section 2.12., no Borrower shall create, assume, incur or permit
to exist any Lien upon any of its properties, assets, income or profits of any
character whether now owned or hereafter acquired, other than (a) Permitted
Liens and (b) Liens securing Nonrecourse Indebtedness permitted under
Section 9.1.(c).


Section 9.4. Negative Pledges.
 
Except with respect to portions of the Acquisition Property released in
accordance with Section 2.12., no Borrower shall enter into, assume or otherwise
be bound by any Negative Pledge other than: (a) the Negative Pledge Agreements,
(b) a Negative Pledge contained in any agreement (i) evidencing Nonrecourse
Indebtedness permitted under Section 9.1.(c). and (ii) which prohibits the
creation of any other Lien on only the property securing such Nonrecourse
Indebtedness as of the date such agreement was entered into and (c) to the
extent any Borrower becomes a Loan Party (as defined in the OP Credit
Agreement), the Negative Pledge provided for under the OP Credit Agreement.


Section 9.5. Merger, Consolidation, Sales of Assets, Etc.
 
No Borrower shall: (i) enter into any transaction of merger or consolidation;
(ii) liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); or (iii) convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, any of its assets,
whether now owned or hereafter acquired; provided, however, that:


(a)   a Borrower may merge with another Borrower;


(b)   the Borrowers may sell, transfer or otherwise convey assets among
themselves and to the Operating Partnership except that the Borrowers may not
sell, transfer or otherwise convey to the Operating Partnership (i) any of the
Acquisition Property subject to the Negative Pledge Agreement or (ii) any of the
Borrowers’ right, title or interest in any property subject to the Bosa
Collateral Assignment;


(c)   a Borrower may lease and sublease its respective assets, as lessor, in the
ordinary course of its business; and


(d)   a Borrower may sell, transfer or otherwise convey its assets subject to
satisfaction of the applicable requirements of Section 2.12.


Section 9.6. Fiscal Year.
 
No Borrower shall change its fiscal year from that in effect as of the Agreement
Date.


Section 9.7. Modifications to Material Contracts.
 
The Borrowers shall not enter into any amendment or modification to any Material
Contract which could reasonably be expected to have a Material Adverse Effect.



    -39-  

--------------------------------------------------------------------------------

 

Section 9.8. Modifications of Organizational Documents.
 
No Borrower shall amend, supplement, restate or otherwise modify its articles or
certificate of incorporation, by-laws, operating agreement, declaration of
trust, partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification could reasonably be
expected to have a Material Adverse Effect.


Section 9.9. Transactions with Affiliates.
 
No Borrower shall permit to exist or enter into, any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate (other than a Loan Party), except transactions
expressly permitted by this Agreement and in the ordinary course of and pursuant
to the reasonable requirements of the business of the Borrowers and upon fair
and reasonable terms which are no less favorable to the Borrowers or such
Subsidiary than would be obtained in a comparable arm’s length transaction with
a Person that is not an Affiliate.


Section 9.10. ERISA.
 
No Borrower shall permit any of its respective assets to become or be deemed to
be “plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. No Borrower will take (or fail to
take) any action which would cause any portion of the representation contained
in Section 6.1.(m) to be incorrect or misleading in any material respect.


Section 9.11. Bosa Contract
 
No Borrower will amend or otherwise modify in any material adverse respect any
of the terms of the Bosa Contract, or terminate the Bosa Contract except in
connection with a default by Bosa giving rise to a termination right of a
Borrower thereunder, in either case without the prior written consent of the
Agent, which consent will not be unreasonably withheld, conditioned or delayed.
The Borrowers shall promptly deliver to the Agent a copy of any notice of
default or other written communication regarding any material matter given by
Bosa to a Borrower or by a Borrower to Bosa Company under or in connection with
the Bosa Contract.




Article X. Default
 
Section 10.1. Events of Default.
 
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:


(a)   Default in Payment of Principal. The Borrowers shall fail to pay when due
(whether upon demand, at maturity, by reason of acceleration or otherwise) the
principal of any of the Loans.


(b)   Default in Payment of Interest and Other Obligations. The Borrowers shall
fail to pay when due any interest on any of the Loans or any of the other
payment Obligations owing by the Borrowers under this Agreement or any other
Loan Document, or any other Loan Party shall fail to pay when due any payment
Obligation owing by such other Loan Party under any Loan Document to which it is
a party, and such failure shall continue for a period of 5 calendar days.



    -40-  

--------------------------------------------------------------------------------

 

(c)   Default in Performance. (i) The Borrowers shall fail to perform or observe
any term, covenant, condition or agreement contained in Section 2.11.,
Section 5.3., the last sentence of Section 7.9., Section 8.3.(d) or in
Article IX. or (ii) the Borrowers or any other Loan Party shall fail to perform
or observe any term, covenant, condition or agreement contained in this
Agreement or any other Loan Document to which it is a party and not otherwise
mentioned in this Section and in the case of this clause (ii) only, such failure
shall continue for a period of 30 days after the earlier of (x) the date upon
which a Borrower or such Loan Party obtains knowledge of such failure or (y) the
date upon which the Borrowers have received written notice of such failure from
the Agent.


(d)   Misrepresentations. Any written statement, representation or warranty made
or deemed made by or on behalf of any Loan Party under this Agreement or under
any other Loan Document, or any amendment hereto or thereto, or in any other
writing or statement at any time furnished or made or deemed made by or on
behalf of any Loan Party to the Agent or any Lender, shall at any time prove to
have been incorrect or misleading, in light of the circumstances in which made
or deemed made, in any material respect when furnished or made or deemed made.


(e)   Indebtedness Cross-Default; Derivatives Contracts; Material Contracts.


(i)   The Borrowers, any Subsidiary or any other Loan Party shall fail to pay
when due and payable, within any applicable grace of cure period, the principal
of, or interest on, any Indebtedness (other than the Loans) having an aggregate
outstanding principal amount of $10,000,000 or more (“Material Indebtedness”);


(ii)   the maturity of any Material Indebtedness shall have been accelerated in
accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Indebtedness;


(iii)   any other event shall have occurred and be continuing which permits any
holder or holders of Material Indebtedness, any trustee or agent acting on
behalf of such holder or holders or any other Person, to accelerate the maturity
of any such Material Indebtedness and such holders or other Person shall not
have waived its right to so accelerate with respect to such event;


(iv)   there occurs under any Derivatives Contract an Early Termination Date (as
defined in such Derivatives Contract) resulting from (A) any event of default
under such Derivatives Contract as to which any Loan Party is the Defaulting
Party (as defined in such Derivatives Contract) or (B) any Termination Event (as
so defined) under such Derivatives Contract as to which any Loan Party is an
Affected Party (as so defined) and, in either event, the Derivatives Termination
Value owed by any Loan Party as a result thereof is $10,000,000 or more; or


(v)   a default shall occur under any Material Contract to which a Borrower is a
party and such default shall continue unremedied beyond any applicable cure
period.


(f)   Voluntary Bankruptcy Proceeding. Any Loan Party shall: (i) commence a
voluntary case under the Bankruptcy Code or other federal bankruptcy laws (as
now or hereafter in effect); (ii) file a petition seeking to take advantage of
any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts;
(iii) consent to, or fail to contest in a timely and appropriate manner, any
petition filed against it in an involuntary case under such bankruptcy laws or
other Applicable Laws or consent to any proceeding or action described in the
immediately following subsection; (iv) apply for or consent to, or fail to
contest in a timely and

    -41-  

--------------------------------------------------------------------------------

 

appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign; (v) admit in writing its inability to pay
its debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.


(g)   Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Loan Party in any court of competent jurisdiction seeking:
(i) relief under the Bankruptcy or other federal bankruptcy laws (as now or
hereafter in effect) or under any other Applicable Laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or adjustment of debts; or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Loan Party, or of all or any
substantial part of the assets, domestic or foreign, of such Loan Party, and
such case or proceeding shall continue undismissed or unstayed for a period of
60 consecutive calendar days, or an order granting the remedy or other relief
requested in such case or proceeding against such Loan Party (including, but not
limited to, an order for relief under such Bankruptcy Code or such other federal
bankruptcy laws) shall be entered.


(h)   Litigation; Enforceability. Any Loan Party shall disavow, revoke or
terminate (or attempt to terminate) any Loan Document to which it is a party or
shall otherwise challenge or contest in any action, suit or proceeding in any
court or before any Governmental Authority the validity or enforceability of
this Agreement or any other Loan Document or this Agreement, or any other Loan
Document shall cease to be in full force and effect (except as a result of the
express terms thereof).


(i)   Monetary Judgments. Any judgments or orders, either individually or in the
aggregate, for the payment of money in excess of $10,000,000 shall be rendered
against any Loan Party and either (x) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (y) there shall be any
period of 10 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect.


(j)   Non-Monetary Judgments. Any non-monetary judgment or order shall be
rendered against any Loan Party that could have a Material Adverse Effect, and
there shall be any period of 10 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect.


(k)   Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of any Loan Party which exceeds,
individually or together with all other such warrants, writs, executions and
processes, $10,000,000 in amount and such warrant, writ, execution or process
shall not be discharged, vacated, stayed or bonded for a period of 30 days;
provided, however, that if a bond has been issued in favor of the claimant or
other Person obtaining such warrant, writ, execution or process, the issuer of
such bond shall execute a waiver or subordination agreement in form and
substance satisfactory to the Agent pursuant to which the issuer of such bond
subordinates its right of reimbursement, contribution or subrogation to the
Obligations and waives or subordinates any Lien it may have on the assets of any
Loan Party.


(l)   Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents.


(m)   Change in Ownership. Any Borrower shall cease to be a Wholly Owned
Subsidiary of the Operating Partnership.



    -42-  

--------------------------------------------------------------------------------

 

(n)   OP Credit Agreement. An OP Credit Agreement ERISA Default (each OP Credit
Agreement ERISA Default being hereby incorporated herein by reference) shall
occur.


Section 10.2. Remedies Upon Event of Default.
 
Upon the occurrence of an Event of Default the following provisions shall apply:


(a)   Acceleration; Termination of Facilities.


   (i)   Automatic. Upon the occurrence of an Event of Default specified in
Sections 10.1.(f) or 10.1.(g), the principal of, and all accrued interest on,
the Loans and the Notes at the time outstanding, and all of the other
Obligations of the Borrowers, including, but not limited to, the other amounts
owed to the Lenders, and the Agent under this Agreement, the Notes or any of the
other Loan Documents, shall all become immediately and automatically due and
payable by the Borrowers without presentment, demand, protest, or other notice
of any kind, all of which are expressly waived by the Borrowers.


   (ii)   Optional. If any other Event of Default shall exist, the Agent shall,
at the direction of the Requisite Lenders declare the principal of, and accrued
interest on, the Loans and the Notes at the time outstanding, and all of the
other Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Agent under this Agreement, the Notes or any of the other Loan
Documents, to be forthwith due and payable, whereupon the same shall immediately
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived by the Borrowers.


(b)   Loan Documents. The Requisite Lenders may direct the Agent to, and the
Agent if so directed shall, exercise any and all of its rights under any and all
of the other Loan Documents.


(c)   Applicable Law. The Requisite Lenders may direct the Agent to, and the
Agent if so directed shall, exercise all other rights and remedies it may have
under any Applicable Law.


(d)   Appointment of Receiver. To the extent permitted by Applicable Law, the
Agent and the Lenders shall be entitled to the appointment of a receiver for the
assets and properties of the Borrowers, without notice of any kind whatsoever
and without regard to the adequacy of any security for the Obligations or the
solvency of any party bound for its payment, to take possession of all or any
portion of the business operations of the Borrowers and to exercise such power
as the court shall confer upon such receiver.


Section 10.3. Allocation of Proceeds.
 
If an Event of Default shall exist and maturity of any of the Obligations has
been accelerated, all payments received by the Agent under any of the Loan
Documents, in respect of any principal of or interest on the Obligations or any
other amounts payable by the Borrowers hereunder or thereunder, shall be applied
in the following order and priority:


(a)   amounts due to the Agent in respect of fees and expenses due under
Section 12.2.;


(b)   amounts due to the Lenders in respect of fees and expenses due under
Section 12.2., pro rata in the amount then due each Lender;



    -43-  

--------------------------------------------------------------------------------

 

(c)   payments of interest on all Loans, to be applied for the ratable benefit
of the Lenders;


(d)   payments of principal of all Loans, to be applied for the ratable benefit
of the Lenders;


(e)   amounts due the Agent and the Lenders pursuant to Sections 11.7. and
12.9.;


(f)   payments of all other Obligations and other amounts due and owing by the
Borrowers and the other Loan Parties under any of the Loan Documents, if any, to
be applied for the ratable benefit of the Lenders; and


(g)   any amount remaining after application as provided above, shall be paid to
the Borrowers or whomever else may be legally entitled thereto.


Section 10.4. Performance by Agent.
 
If the Borrowers shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Agent may, after notice to the Borrowers,
perform or attempt to perform such covenant, duty or agreement on behalf of the
Borrowers after the expiration of any cure or grace periods set forth herein. In
such event, the Borrowers shall, at the request of the Agent, promptly pay any
amount reasonably expended by the Agent in such performance or attempted
performance to the Agent, together with interest thereon at the applicable
Post-Default Rate from the date of such expenditure until paid. Notwithstanding
the foregoing, neither the Agent nor any Lender shall have any liability or
responsibility whatsoever for the performance of any obligation of the Borrowers
under this Agreement or any other Loan Document.


Section 10.5. Rights Cumulative.
 
The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Agent and the Lenders may be
selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.


Article XI. The Agent
 
Section 11.1. Authorization and Action.
 
Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto. Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the
benefit of the Lenders. Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Requisite Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Requisite Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. Nothing herein shall be construed to deem the
Agent a trustee or fiduciary for any Lender nor to impose on the Agent duties or
obligations other than those expressly provided for herein. At the request of a
Lender, the Agent

    -44-  

--------------------------------------------------------------------------------

 

will forward to such Lender copies or, where appropriate, originals of the
documents delivered to the Agent pursuant to this Agreement or the other Loan
Documents. The Agent will also furnish to any Lender, upon the request of such
Lender, a copy of any certificate or notice furnished to the Agent by the
Borrowers, any other Loan Party or any other Affiliate of the Borrowers,
pursuant to this Agreement or any other Loan Document not already delivered to
such Lender pursuant to the terms of this Agreement or any such other Loan
Document. As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of any of the
Obligations), the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Agent shall not
be required to take any action which exposes the Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or Applicable
Law. Not in limitation of the foregoing, the Agent shall not exercise any right
or remedy it or the Lenders may have under any Loan Document upon the occurrence
of a Default or an Event of Default unless the Requisite Lenders have so
directed the Agent to exercise such right or remedy.


Section 11.2. Agent’s Reliance, Etc.
 
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or any other Loan
Document, except for its or their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment. Without limiting the generality of the foregoing, the Agent: (a) may
treat the payee of any Note as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Agent; (b) may consult with legal counsel (including
its own counsel or counsel for any Loan Party), independent public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (c) makes no warranty or representation to any
Lender or any other Person and shall not be responsible to any Lender or any
other Person for any statements, warranties or representations made by any
Person in or in connection with this Agreement or any other Loan Document; (d)
shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of any of this Agreement
or any other Loan Document or the satisfaction of any conditions precedent under
this Agreement or any Loan Document on the part of the Borrowers or other
Persons or inspect the property, books or records of the Borrowers or any other
Person; (e) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other Loan Document, any other instrument or document furnished
pursuant thereto or any collateral covered thereby or the perfection or priority
of any Lien in favor of the Agent on behalf of the Lenders in any such
collateral; and (f) shall incur no liability under or in respect of this
Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone or
telecopy) believed by it to be genuine and signed, sent or given by the proper
party or parties. Unless set forth in writing to the contrary, the making of its
initial Loan by a Lender shall constitute a certification by such Lender to the
Agent and the other Lenders that the Borrowers have satisfied the conditions
precedent for initial Loans set forth in Sections 5.1. and 5.2. that have not
previously been waived by the Requisite Lenders.



    -45-  

--------------------------------------------------------------------------------

 

Section 11.3. Notice of Defaults.
 
The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender
or the Borrowers referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.” If any Lender (excluding the Lender which is also serving
as the Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Agent such a “notice of default.” Further, if the Agent
receives such a “notice of default”, the Agent shall give prompt notice thereof
to the Lenders.


Section 11.4. Wachovia as Lender.
 
Wachovia, as a Lender, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Wachovia in each case in its
individual capacity. Wachovia and its affiliates may each accept deposits from,
maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with, the Borrowers, any other Loan Party or any other
affiliate thereof as if it were any other bank and without any duty to account
therefor to the other Lenders. Further, the Agent and any affiliate may accept
fees and other consideration from the Borrowers for services in connection with
this Agreement and otherwise without having to account for the same to the other
Lenders. The Lenders acknowledge that, pursuant to such activities, Wachovia or
its affiliates may receive information regarding the Borrowers, the other Loan
Parties and other Affiliates (including information that may be subject to
confidentiality obligations in favor of such Person) and acknowledge that the
Agent shall be under no obligation to provide such information to them.


Section 11.5. Approvals of Lenders.
 
All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and a summary of all oral information provided to the Agent by the
Borrowers in respect of the matter or issue to be resolved, and (d) shall
include the Agent’s recommended course of action or determination in respect
thereof. Each Lender shall reply promptly, but in any event within 10 Business
Days (or such lesser or greater period as may be specifically required under the
Loan Documents) of receipt of such communication. Except as otherwise provided
in this Agreement, unless a Lender shall give written notice to the Agent that
it specifically objects to the recommendation or determination of the Agent
(together with a written explanation of the reasons behind such objection)
within the applicable time period for reply, such Lender shall be deemed to have
conclusively approved of or consented to such recommendation or determination.


Section 11.6. Lender Credit Decision, Etc.
 
Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of the Borrowers, any other Loan Party, or
any other Person to such Lender and that no act by the Agent hereafter taken,
including any review of the affairs of the Borrowers

    -46-  

--------------------------------------------------------------------------------

 

or any other Loan Party shall be deemed to constitute any such representation or
warranty by the Agent to any Lender. Each Lender acknowledges that it has made
its own credit and legal analysis and decision to enter into this Agreement and
the transactions contemplated hereby, independently and without reliance upon
the Agent, any other Lender or counsel to the Agent, or any of their respective
officers, directors, employees and agents, and based on the financial statements
of the Borrowers, the Guarantors or any other Affiliate thereof, and inquiries
of such Persons, its independent due diligence of the business and affairs of
the Borrowers, the other Loan Parties, and other Persons, its review of the Loan
Documents, the legal opinions required to be delivered to it hereunder, the
advice of its own counsel and such other documents and information as it has
deemed appropriate. Each Lender also acknowledges that it will, independently
and without reliance upon the Agent, any other Lender or counsel to the Agent or
any of their respective officers, directors, employees and agents, and based on
such review, advice, documents and information as it shall deem appropriate at
the time, continue to make its own decisions in taking or not taking action
under the Loan Documents. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the Agent under
this Agreement or any of the other Loan Documents, the Agent shall have no duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrowers, any other Loan Party or any other Affiliate
thereof which may come into possession of the Agent, or any of its officers,
directors, employees, agents, attorneys-in-fact or other affiliates. Each Lender
acknowledges that the Agent’s legal counsel in connection with the transactions
contemplated by this Agreement is only acting as counsel to the Agent and is not
acting as counsel to such Lender.


Section 11.7. Indemnification of Agent.
 
Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrowers and without limiting the obligation of the Borrowers to do so) pro
rata in accordance with such Lender’s respective Commitment Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may at any time be imposed on, incurred by, or asserted
against the Agent (in its capacity as Agent but not as a Lender) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Agent under the Loan
Documents (collectively, “Indemnifiable Amounts”); provided, however, that no
Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment or if the Agent fails to follow the written direction of the Requisite
Lenders (or all of the Lenders if expressly required hereunder) unless such
failure results from the Agent following the advice of counsel to the Agent of
which advice the Lenders have received notice. Without limiting the generality
of the foregoing but subject to the preceding proviso, each Lender agrees to
reimburse the Agent (to the extent not reimbursed by the Borrowers and without
limiting the obligation of the Borrowers to do so), promptly upon demand for its
ratable share of any out-of-pocket expenses (including counsel fees of the
counsel(s) of the Agent’s own choosing) incurred by the Agent in connection with
the preparation, negotiation, execution, or enforcement of, or legal advice with
respect to the rights or responsibilities of the parties under, the Loan
Documents, any suit or action brought by the Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Agent and/or the Lenders, and any claim or suit
brought against the Agent, and/or the Lenders arising under any Environmental
Laws. Such out-of-pocket expenses (including counsel fees) shall be advanced by
the Lenders on the request of the Agent notwithstanding any claim or assertion
that the Agent is not entitled to indemnification hereunder upon receipt of an
undertaking by the Agent that the Agent will reimburse the Lenders if it is
actually and finally determined by a court of competent jurisdiction that the
Agent is not so entitled to indemnification. The agreements in this Section
shall survive the payment of the Loans and all other amounts payable hereunder
or under the other Loan Documents and the termination of this

    -47-  

--------------------------------------------------------------------------------

 

Agreement. If the Borrowers shall reimburse the Agent for any Indemnifiable
Amount following payment by any Lender to the Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.


Section 11.8. Successor Agent.
 
The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrowers. Upon any such
resignation, the Requisite Lenders shall have the right to appoint a successor
Agent which appointment shall, provided no Event of Default exists, be subject
to the Borrowers’ approval, which approval shall not be unreasonably withheld or
delayed (except that the Borrowers shall, in all events, be deemed to have
approved each Lender and its affiliates as a successor Agent). If no successor
Agent shall have been so appointed in accordance with the immediately preceding
sentence, and shall have accepted such appointment, within 30 days after the
resigning Agent’s giving of notice of resignation, then the resigning Agent may,
on behalf of the Lenders, appoint a successor Agent, which shall be a Lender, if
any Lender shall be willing to serve, and otherwise shall be a commercial bank
having total combined assets of at least $50,000,000,000. Upon the acceptance of
any appointment as Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the resigning Agent, and the resigning Agent shall be
discharged from its duties and obligations under the Loan Documents. After any
Agent’s resignation hereunder as Agent, the provisions of this Article XI. shall
continue to inure to its benefit as to any actions taken or omitted to be taken
by it while it was Agent under the Loan Documents.


Article XII. Miscellaneous
 
Section 12.1. Notices.
 
Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:


If to a Borrower:


c/o Maguire Properties, L.P.
333 S. Grand Avenue, Suite 400
Los Angeles, California 90071
Attn: Dallas Lucas
Telephone:   (213) 613-4506
Telecopy:    (213) 533-5106


If to the Agent:


Wachovia Bank, National Association
301 S. College Street, NC0172
Charlotte, North Carolina 28288
Attn: Rex E. Rudy
Telephone:    (704) 383-6506
Telecopy:    (704) 383-6205



    -48-  

--------------------------------------------------------------------------------

 

If to a Lender:


To such Lender’s address or telecopy number, as applicable, set forth on its
signature page hereto or in the applicable Assignment and Acceptance Agreement;


or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section. All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered. Notwithstanding the
immediately preceding sentence, all notices or communications to the Agent or
any Lender under Article II. shall be effective only when actually received.
Neither the Agent nor any Lender shall incur any liability to the Borrowers (nor
shall the Agent incur any liability to the Lenders) for acting upon any
telephonic notice referred to in this Agreement which the Agent or such Lender,
as the case may be, believes in good faith to have been given by a Person
authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to any other
Person.


Section 12.2. Expenses.
 
The Borrowers agree (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expenses and travel expenses
relating to closing), and the consummation of the transactions contemplated
thereby, including the reasonable fees and disbursements of counsel to the Agent
and costs and expenses in connection with the use of IntraLinks, Inc. or other
similar information transmission systems in connection with the Loan Documents,
(b) to pay or reimburse the Agent, and the Lenders for all their reasonable
costs and expenses incurred in connection with the enforcement or preservation
of any rights under the Loan Documents, including the reasonable fees and
disbursements of their respective counsel (including the allocated fees and
expenses of in-house counsel) and any payments in indemnification or otherwise
payable by the Lenders to the Agent pursuant to the Loan Documents, (c) to pay,
and indemnify and hold harmless the Agent, and the Lenders from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any failure to pay or delay in paying, documentary, stamp, excise
and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (d) to the
extent not already covered by any of the preceding subsections, to pay or
reimburse the Agent, and the Lenders for all their costs and expenses incurred
in connection with any bankruptcy or other proceeding of the type described in
Sections 10.1.(f) or 10.1.(g), including the reasonable fees and disbursements
of counsel to the Agent and any Lender, whether such fees and expenses are
incurred prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding. If the Borrowers shall fail
to pay any amounts required to be paid by them pursuant to this Section, the
Agent, and/or the Lenders may pay such amounts on behalf of the Borrowers and
either deem the same to be Loans outstanding hereunder or otherwise Obligations
owing hereunder.


Section 12.3. Setoff.
 
Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent,
each Lender and each Participant is hereby authorized by the Borrowers, at any
time or from time to time during the continuance of an Event of Default, without
prior notice to the Borrowers or to any other Person, any such notice being
hereby

    -49-  

--------------------------------------------------------------------------------

 

expressly waived, but in the case of a Lender or Participant subject to receipt
of the prior written consent of the Agent exercised in its sole discretion, to
set off and to appropriate and to apply any and all deposits (general or
special, including, but not limited to, indebtedness evidenced by certificates
of deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Agent, such Lender or any affiliate of the Agent or such
Lender, to or for the credit or the account of the Borrowers against and on
account of any of the Obligations, irrespective of whether or not any or all of
the Loans and all other Obligations have been declared to be, or have otherwise
become, due and payable as permitted by Section 10.2., and although such
obligations shall be contingent or unmatured.


Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers.
 
(a)   EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWERS, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT
AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE AGENT AND THE BORROWERS HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN
WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF
THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER
SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWERS, THE
AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN
DOCUMENTS.


(b)   EACH OF THE BORROWERS, THE AGENT AND THE LENDERS HEREBY AGREES THAT ANY
FEDERAL DISTRICT COURT LOCATED IN NORTH CAROLINA OR, AT THE OPTION OF THE AGENT,
ANY STATE COURT LOCATED IN CHARLOTTE, NORTH CAROLINA, SHALL HAVE JURISDICTION TO
HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE BORROWERS, THE
AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS
AGREEMENT, THE LOANS, THE NOTES OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER
ARISING HEREFROM OR THEREFROM. THE BORROWERS AND EACH OF THE LENDERS EXPRESSLY
SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING
COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES. EACH PARTY
FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE
ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.


(c)   THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.



    -50-  

--------------------------------------------------------------------------------

 

Section 12.5. Successors and Assigns.
 
(a)   The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, except that the Borrowers may not assign or otherwise transfer any of
their rights or obligations under this Agreement without the prior written
consent of all Lenders and any such assignment or other transfer to which all of
the Lenders have not so consented shall be null and void.


(b)   Any Lender may make, carry or transfer Loans at, to or for the account of
any of its branch offices or the office of an affiliate of such Lender except to
the extent such transfer would result in increased costs to the Borrowers.


(c)   Any Lender may at any time grant to one or more banks or other financial
institutions (each a “Participant”) participating interests in the Obligations
owing to such Lender; provided, however, (i) any such participating interest
must be for a constant and not a varying percentage interest (ii) no Lender may
grant a participating interest in the outstanding principal balance of the Note
held by it, in an amount less than $10,000,000 and (iii) after giving effect to
any such participation by a Lender, the outstanding principal balance of the
Note held by it, in which it has not granted any participating interests must be
equal to $10,000,000. Except as otherwise provided in Section 12.3., no
Participant shall have any rights or benefits under this Agreement or any other
Loan Document. In the event of any such grant by a Lender of a participating
interest to a Participant, such Lender shall remain responsible for the
performance of its obligations hereunder, and the Borrowers and the Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which any Lender may grant such a participating interest shall provide that such
Lender shall retain the sole right and responsibility to enforce the obligations
of the Borrowers hereunder including, without limitation, the right to approve
any amendment, modification or waiver of any provision of this Agreement;
provided, however, such Lender may agree with the Participant that it will not,
without the consent of the Participant, agree to (i) extend the date fixed for
the payment of principal of or interest on the Loans or portions thereof owing
to such Lender, (ii) reduce the amount of any such payment of principal,
(iii) reduce the rate at which interest is payable thereon or (iv) release any
Guarantor except as expressly permitted under the Loan Documents. An assignment
or other transfer which is not permitted by subsection (d) or (e) below shall be
given effect for purposes of this Agreement only to the extent of a
participating interest granted in accordance with this subsection (c). Upon
request from the Agent, a Lender shall notify the Agent of the sale of any
participation hereunder and, if requested by the Agent, certify to the Agent
that such participation is permitted hereunder and that the requirements of
Section 3.12. (c) have been satisfied.


(d)   Any Lender may with the prior written consent of the Agent and, so long as
no Default or Event of Default exists, the Borrowers (which consent, in each
case, shall not be unreasonably withheld), assign to one or more Eligible
Assignees (each an “Assignee”) all or a portion of its rights and obligations
under this Agreement and the Notes (including all or a portion of the Loan owing
to such Lender); provided, however, (i) no such consent by the Borrowers shall
be required in the case of any assignment to another Lender or any affiliate of
such Lender or another Lender and no such consent by the Agent shall be required
in the case of any assignment by a Lender to any affiliate of such Lender;
(ii) unless the Borrowers and the Agent otherwise agree, after giving effect to
any partial assignment by a Lender, the Assignee shall hold, and the assigning
Lender shall retain, Loans having an outstanding principal balance, of at least
$10,000,000 and integral multiples of $5,000,000 in excess thereof; and
(iii) each such assignment shall be effected by means of an Assignment and
Acceptance Agreement. Upon execution and delivery of such instrument and payment
by such Assignee to such transferor Lender of an amount equal to the purchase
price agreed between such transferor Lender and such Assignee, such Assignee
shall be a Lender party to this Agreement with respect to the assigned interest
as of the effective date of

    -51-  

--------------------------------------------------------------------------------

 

the Assignment and Acceptance Agreement and shall have all the rights and
obligations of a Lender with respect to the assigned interest as set forth in
such Assignment and Acceptance Agreement, and the transferor Lender shall be
released from its obligations hereunder with respect to the assigned interest to
a corresponding extent, and no further consent or action by any party shall be
required. Upon the consummation of any assignment pursuant to this subsection,
the transferor Lender, the Agent and the Borrowers shall make appropriate
arrangements so that new Notes are issued to the Assignee and such transferor
Lender, as appropriate. In connection with any such assignment, the transferor
Lender shall pay to the Agent an administrative fee for processing such
assignment in the amount of $3,500. Anything in this Section to the contrary
notwithstanding, no Lender may assign or participate any interest the Loan held
by it hereunder to the Borrowers or any Subsidiary or Affiliate of the
Borrowers.


(e)   The Agent shall maintain at the Principal Office a copy of each Assignment
and Acceptance Agreement delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the Commitment of each
Lender from time to time (the “Register”). The Agent shall give each Lender and
the Borrowers notice of the assignment by any Lender of its rights as
contemplated by this Section. The Borrowers, the Agent and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register and copies of each Assignment and
Acceptance Agreement shall be available for inspection by the Borrowers or any
Lender at any reasonable time and from time to time upon reasonable prior notice
to the Agent. Upon its receipt of an Assignment and Acceptance Agreement
executed by an assigning Lender, together with each Note subject to such
assignment, the Agent shall, if such Assignment and Acceptance Agreement has
been completed and if the Agent receives the processing and recording fee
described in subsection (d) above, (i) accept such Assignment and Acceptance
Agreement, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrowers.


(f)   In addition to the assignments and participations permitted under the
foregoing provisions of this Section, any Lender may assign and pledge all or
any portion of its Loans and its Notes to any Federal Reserve Bank as collateral
security pursuant to Regulation A and any Operating Circular issued by such
Federal Reserve Bank, and such Loans and Notes shall be fully transferable as
provided therein. No such assignment shall release the assigning Lender from its
obligations hereunder.


(g)   A Lender may furnish any information concerning, any Loan Party in the
possession of such Lender from time to time to Assignees and Participants
(including prospective Assignees and Participants) subject to compliance with
Section 12.8.


(h)   Anything in this Section to the contrary notwithstanding, no Lender may
assign or participate any interest in any Loan held by it hereunder to, any Loan
Party or any Affiliates of a Loan Party.


(i)   Each Lender agrees that, without the prior written consent of the
Borrowers and the Agent, it will not make any assignment hereunder in any manner
or under any circumstances that would require registration or qualification of,
or filings in respect of, any Loan or Note under the Securities Act or any other
securities laws of the United States of America or of any other jurisdiction.


Section 12.6. Amendments.
 
(a)   Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement or any other Loan Document to
be given by the Lenders may be given, and any term of this Agreement or of any
other Loan Document may be amended, and the performance or observance by any
Loan Party of any terms of this Agreement or such other Loan Document or the
continuance of any Default or Event of Default may be waived (either generally
or in a

    -52-  

--------------------------------------------------------------------------------

 

particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Requisite Lenders (and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party a party
thereto).


(b)   Notwithstanding the foregoing, without the prior written consent of each
Lender adversely affected thereby, no amendment, waiver or consent shall do any
of the following:


(i)   increase the Commitments of the Lenders or subject the Lenders to any
additional obligations;


(ii)   reduce the principal of, or interest rates that have accrued or that will
be charged on the outstanding principal amount of, any Loans or other
Obligations;


(iii)   reduce the amount of any Fees payable hereunder or postpone any date
fixed for payment thereof;


(iv)   modify the definition of the term “Termination Date” (except as
contemplated under Section 2.13.) or otherwise postpone any date fixed for any
payment of any principal of, or interest on, any Loans or any other Obligations
(including the waiver of any Default or Event of Default as a result of the
nonpayment of any such Obligations as and when due);


(v)   amend or otherwise modify the provisions of Section 3.2.;


(vi)   modify the definition of the term “Requisite Lenders” or otherwise modify
in any other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof,
including without limitation, any modification of this Section 12.6. if such
modification would have such effect;


(vii)    release any Guarantor from its obligations under the Guaranty;


(viii)    release any Borrower from its obligations under this Agreement or any
other Loan Document except as expressly permitted under Section 2.12.;


(ix)   release any Collateral from the Liens of the Security Documents except as
expressly permitted under Section 2.12.; or


(x)   increase the number of Interest Periods permitted with respect to Loans
under Section 2.3.


(c)   No amendment, waiver or consent, unless in writing and signed by the
Agent, in such capacity, in addition to the Lenders required hereinabove to take
such action, shall affect the rights or duties of the Agent under this Agreement
or any of the other Loan Documents.


(d)   No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon and any amendment, waiver or consent shall
be effective only in the specific instance and for the specific purpose set
forth therein. Except as otherwise provided in Section 11.5., no course of
dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by the Borrowers, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default. Except as

    -53-  

--------------------------------------------------------------------------------

 

otherwise explicitly provided for herein or in any other Loan Document, no
notice to or demand upon the Borrowers shall entitle the Borrowers to any other
or further notice or demand in similar or other circumstances.


Section 12.7. Nonliability of Agent and Lenders.
 
The relationship between the Borrowers and the Lenders and the Agent shall be
solely that of borrower and lender. Neither the Agent nor any Lender shall have
any fiduciary responsibilities to the Borrowers and no provision in this
Agreement or in any of the other Loan Documents, and no course of dealing
between or among any of the parties hereto, shall be deemed to create any
fiduciary duty owing by the Agent or any Lender to any Lender or any Loan Party.
Neither the Agent nor any Lender undertakes any responsibility to the Borrowers
to review or inform the Borrowers of any matter in connection with any phase of
the Borrowers’s business or operations.


Section 12.8. Confidentiality.
 
The Agent and each Lender shall use reasonable efforts to assure that
information about the Loan Parties, and the properties thereof and their
operations, affairs and financial condition, not generally disclosed to the
public, which is furnished to the Agent or any Lender pursuant to the provisions
of this Agreement or any other Loan Document, is used only for the purposes of
this Agreement and the other Loan Documents and shall not be divulged to any
Person other than the Agent, the Lenders, and their respective agents who are
actively and directly participating in the evaluation, administration or
enforcement of the Loan Documents and other transactions between the Agent or
such Lender, as applicable, and the Borrowers, but in any event the Agent and
the Lenders may make disclosure: (a) to any of their respective affiliates
(provided they shall agree in writing to keep such information confidential in
accordance with the terms of this Section 12.8.); (b) as reasonably requested by
any bona fide Assignee, Participant or other transferee in connection with the
contemplated transfer of any Obligations or participations therein as permitted
hereunder (provided they shall agree in writing to keep such information
confidential in accordance with the terms of this Section); (c) as required or
requested by any Governmental Authority or representative thereof or pursuant to
legal process or in connection with any legal proceedings; (d) to the Agent’s or
such Lender’s independent auditors and other professional advisors (provided
they shall be notified of the confidential nature of the information); (e) after
the happening and during the continuance of an Event of Default, to any other
Person in connection with, and to the extent required for, the exercise by the
Agent or the Lenders of rights hereunder or under any of the other Loan
Documents; (f) upon Borrowers’s prior consent (which consent shall not be
unreasonably withheld), to any contractual counter-parties to any swap or
similar hedging agreement or to any rating agency; and (g) to the extent such
information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Agent or any Lender on a
nonconfidential basis from a source other than the Borrowers or any Affiliate.


Section 12.9. Indemnification.
 
(a)   The Borrowers shall and hereby agree to indemnify, defend and hold
harmless the Agent, each of the Lenders, any affiliate of the Agent or any
Lender, and their respective directors, officers, shareholders, agents,
employees and counsel (each referred to herein as an “Indemnified Party”) from
and against any and all of the following (collectively, the “Indemnified
Costs”): losses, costs, claims, damages, liabilities, deficiencies, judgments or
reasonable expenses of every kind and nature (including, without limitation,
amounts paid in settlement, court costs and the reasonable fees and
disbursements of counsel incurred in connection with any litigation,
investigation, claim or proceeding or any advice rendered in connection
therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Section 3.12. or 4.1.

    -54-  

--------------------------------------------------------------------------------

 

or expressly excluded from the coverage of such Sections 3.12. or 4.1.) incurred
by an Indemnified Party in connection with, arising out of, or by reason of, any
suit, cause of action, claim, arbitration, investigation or settlement, consent
decree or other proceeding (the foregoing referred to herein as an “Indemnity
Proceeding”) which is in any way related directly or indirectly to: (i) this
Agreement or any other Loan Document or the transactions contemplated thereby;
(ii) the making of any Loans hereunder; (iii) any actual or proposed use by the
Borrowers of the proceeds of the Loans; (iv) the Agent’s or any Lender’s
entering into this Agreement; (v) the fact that the Agent and the Lenders have
established the credit facility evidenced hereby in favor of the Borrowers;
(vi) the fact that the Agent and the Lenders are creditors of the Borrowers and
have or are alleged to have information regarding the financial condition,
strategic plans or business operations of the Borrowers; (vii) the fact that the
Agent and the Lenders are material creditors of the Borrowers and are alleged to
influence directly or indirectly the business decisions or affairs of the
Borrowers or their financial condition; (viii) the exercise of any right or
remedy the Agent or the Lenders may have under this Agreement or the other Loan
Documents; or (ix) any violation or non-compliance by the Borrowers of any
Applicable Law (including any Environmental Law) including, but not limited to,
any Indemnity Proceeding commenced by (A) the Internal Revenue Service or state
taxing authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrowers or its Subsidiaries (or its respective properties) (or the Agent
and/or the Lenders as successors to the Borrowers) to be in compliance with such
Environmental Laws; provided, however, that the Borrowers shall not be obligated
to indemnify any Indemnified Party for (A) any acts or omissions of such
Indemnified Party in connection with matters described in this subsection to the
extent arising from the gross negligence or willful misconduct of such
Indemnified Party, as determined by a court of competent jurisdiction in a
final, non-appealable judgment or (B) Indemnified Costs to the extent arising
directly out of or resulting directly from claims of one or more Indemnified
Parties against another Indemnified Party.


(b)   The Borrowers’ indemnification obligations under this Section 12.9. shall
apply to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this regard, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrowers, any holder of Equity Interests issued by a Borrower (whether such
holder(s) are prosecuting such Indemnity Proceeding in their individual capacity
or derivatively on behalf of a Borrower), any account debtor of a Borrower or by
any Governmental Authority. If indemnification is to be sought hereunder by an
Indemnified Party, then such Indemnified Party shall notify the Borrowers of the
commencement of any Indemnity Proceeding; provided, however, that the failure to
so notify the Borrowers shall not relieve the Borrowers from any liability that
they may have to such Indemnified Party pursuant to this Section 12.9.


(c)   This indemnification shall apply to any Indemnity Proceeding arising
during the pendency of any bankruptcy proceeding filed by or against the
Borrowers.


(d)   All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrowers at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrowers that such Indemnified Party is not entitled to indemnification
hereunder, upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrowers if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.



    -55-  

--------------------------------------------------------------------------------

 

(e)   An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnity Proceeding covered
by this Section and, as provided above, all Indemnified Costs incurred by such
Indemnified Party shall be reimbursed by the Borrowers. No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Borrowers hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that if (i) the Borrowers are required to
indemnify an Indemnified Party pursuant hereto and (ii) the Borrowers have
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrowers have the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrowers (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrowers where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.


(f)   If and to the extent that the obligations of the Borrowers under this
Section are unenforceable for any reason, the Borrowers hereby agree to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.


(g)   The Borrowers’ obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any other of their obligations set forth in this Agreement or any other Loan
Document to which it is a party.


Section 12.10. Termination; Survival.
 
At such time as (a) none of the Lenders is obligated any longer under this
Agreement to make any Loans and (b) all Obligations (other than obligations
which survive as provided in the following sentence) have been paid and
satisfied in full, this Agreement shall terminate. The indemnities to which the
Agent and the Lenders are entitled under the provisions of Sections 3.12., 4.1.,
4.4., 11.7., 12.2. and 12.9. and any other provision of this Agreement and the
other Loan Documents, and the provisions of Section 12.4., shall continue in
full force and effect and shall protect the Agent and the Lenders
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement; provided, however, the indemnities
under Sections 4.1. and 4.4. shall terminate 180 days following the termination
of this Agreement in accordance with its terms.


Section 12.11. Severability of Provisions.
 
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.


Section 12.12. GOVERNING LAW.
 
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

    -56-  

--------------------------------------------------------------------------------

 


Section 12.13. Patriot Act.
 
The Lenders and the Agent each hereby notifies the Borrowers that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow such Lender
or the Agent, as applicable, to identify the Borrowers in accordance with the
such Act.


Section 12.14. Counterparts.
 
This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.


Section 12.15. Obligations with Respect to Loan Parties.
 
The obligations of the Borrowers to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrowers may have that the Borrowers do not control
such Loan Parties.


Section 12.16. Limitation of Liability.
 
None of the parties hereto or any affiliate, officer, director, employee,
attorney, or agent of any of them shall have any liability with respect to, and
each party hereto hereby waives, releases, and agrees not to sue any of them
upon, any claim for any special, indirect, incidental, or consequential damages
suffered or incurred by any other party in connection with, arising out of, or
in any way related to, this Agreement or any of the other Loan Documents, or any
of the transactions contemplated by this Agreement or any of the other Loan
Documents. Each party hereto hereby waives, releases, and agrees not to sue any
other party or any of such other party’s affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Agreement or any
of the other Loan Documents, or any of the transactions contemplated by this
Agreement or financed hereby.


Section 12.17. Entire Agreement.
 
This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto. There are no
oral agreements among the parties hereto.


Section 12.18. Construction.
 
The Agent, the Borrowers and each Lender acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the Agent, the Borrowers and each Lender.



    -57-  

--------------------------------------------------------------------------------

 

Section 12.19. OP Credit Agreement Provisions.
 
(a)   Notwithstanding any provision of any Loan Document to the contrary, the
Borrowers, the Guarantors, the Agent and the Lenders hereby agree that on or
after the Agreement Date any amendment to, or waiver of, (i) the OP Credit
Agreement Representations, (ii) the OP Credit Agreement ERISA Defaults or
(iii) the covenants from the OP Credit Agreement referred to in Section 7.12.,
which has been consented to by the Requisite Lenders, shall be deemed to be
incorporated herein by reference and shall become effective hereunder when such
amendment or waiver becomes effective thereunder, without any further action
necessary by the Borrowers, the Guarantors, the Agent or the Lenders. Any such
amendment or waiver shall be effective only in the specific instance and for the
specific purpose for which given. The Borrowers agree to provide promptly the
Agent and each Lender with a copy of such amendment or waiver.


(b)   The OP Credit Agreement Representations, the OP Credit Agreement ERISA
Defaults and the covenants from the OP Credit Agreement referred to in
Section 7.12. incorporated herein by reference and any definitions or other
terms or provisions of the OP Credit Agreement incorporated herein by reference,
will be deemed to continue in effect for the benefit of the Agent and the
Lenders until this Agreement has terminated in accordance with its terms,
including, without limitation, whether or not the OP Credit Agreement remains in
effect or whether or not the OP Credit Agreement is amended, restated or
terminated after the date hereof. For purposes of the foregoing, (i) references
in the provisions of the OP Credit Agreement incorporated herein by reference to
the “Borrower” shall refer to the Operating Partnership; (ii) references therein
to the “Administrative Agent,” “Lenders” and “Lender” shall refer to the Agent,
the Lenders and a Lender, respectively; (iii) the terms “Agreement,” “hereto”
and “hereof” when used in the provisions of the OP Credit Agreement incorporated
herein by referenced shall refer to this Agreement; and (iv) references to other
terms that are defined in the OP Credit Agreement and in this Agreement have the
respective meanings given them in the OP Credit Agreement.


(c)   Nothing in this Section is intended to limit the ability of any Loan Party
to enter into or obtain any amendment or waiver of any of the terms of the OP
Credit Agreement.




[Signatures on Following Pages]



    -58-  

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.






MAGUIRE PROPERTIES-PARK PLACE HOTEL, LLC
MAGUIRE PROPERTIES-PARK PLACE PARKING, LLC
MAGUIRE PROPERTIES-PARK PLACE SHOPS, LLC
MAGUIRE PROPERTIES-PARK PLACE MASTER DEVELOPMENT, LLC
MAGUIRE PROPERTIES-PARK PLACE SP DEVELOPMENT, LLC
MAGUIRE PROPERTIES-3121 MICHELSON, LLC
MAGUIRE PROPERTIES-3161 MICHELSON, LLC


By: Maguire Properties, L.P., their sole manager


By: Maguire Properties, Inc., its sole general partner




By:    /s/ Dallas E. Lucas                            
Name: Dallas E. Lucas                            
Title: Executive Vice President. & CFO




[The Guarantors are joining in the execution of this Agreement solely for the
purposes of being bound by the provisions of Sections 7.12.and 12.19.]


MAGUIRE PROPERTIES, L.P.


By: Maguire Properties, Inc., its General Partner




By:    /s/ Dallas E. Lucas                              
Name: Dallas E. Lucas                            
Title: Executive Vice President. & CFO




MAGUIRE PROPERTIES, INC.




By:    /s/ Dallas E. Lucas                         
Name: Dallas E. Lucas                            
Title: Executive Vice President. & CFO






[Signatures Continued on Next Page]

    -59-  

--------------------------------------------------------------------------------

 

[Signature Page to Credit Agreement dated as of
July 22, 2004 with Maguire Properties-Park Place Hotel, LLC, et al.]




WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent and as a Lender




By:   /s/ Rex Rudy                                           
Name: Rex E. Rudy                       
Title: Director                                 


Commitment Amount:


$140,000,000


Lending Office (all Types of Loans):


Wachovia Bank, National Association
301 S. College Street, NC0172
Charlotte, North Carolina 28288
Attn: Rex E. Rudy
Telephone:    (704) 383-6506
Telecopy:    (704) 383-6205



















    -60-  

--------------------------------------------------------------------------------

 



EXECUTION COPY












CREDIT AGREEMENT


Dated as of July 22, 2004


by and among
MAGUIRE PROPERTIES-PARK PLACE HOTEL, LLC,
MAGUIRE PROPERTIES-PARK PLACE PARKING, LLC,
MAGUIRE PROPERTIES-PARK PLACE SHOPS, LLC,
MAGUIRE PROPERTIES-PARK PLACE MASTER DEVELOPMENT, LLC,
MAGUIRE PROPERTIES-PARK PLACE SP DEVELOPMENT, LLC,
MAGUIRE PROPERTIES-3121 MICHELSON, LLC,
and
MAGUIRE PROPERTIES-3161 MICHELSON, LLC,
                                                   as Borrowers


WACHOVIA CAPITAL MARKETS, LLC,
                                                  as Arranger,


WACHOVIA BANK, NATIONAL ASSOCIATION,
                                                                        as
Administrative Agent,


and


THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO
AND THEIR ASSIGNEES PURSUANT TO SECTION 12.5.,
                                               as Lenders













     

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS




 





Article I. Definitions   
1
 
Section 1.1. Definitions   
1
 
Section 1.2. General; References to Times   
12
Article II. Credit Facility   
12
 
Section 2.1. Loans   
12
 
Section 2.2. Rates and Payment of Interest on Loans   
13
 
Section 2.3. Number of Interest Periods  
13
 
Section 2.4. Repayment of Loans  
14
 
Section 2.5. Prepayments  
14
 
Section 2.6. Continuation  
14
 
Section 2.7. Conversion  
14
 
Section 2.8. Notes 
15
 
Section 2.9. Joint and Several Liability  
15
 
Section 2.10. Borrower Representative   
16
 
Section 2.11. Pay Down Provision   
16
 
Section 2.12. Release Provisions   
18
 
Section 2.13. Extension of Termination Date   
19
Article III. Payments, Fees and Other General Provisions   
19
 
Section 3.1. Payments   
19
 
Section 3.2. Pro Rata Treatment   
19
 
Section 3.3. Sharing of Payments, Etc.   
20
 
Section 3.4. Several Obligations   
20
 
Section 3.5. Minimum Amounts   
20
 
Section 3.6. Fees  
21
 
Section 3.7. Computations   
21
 
Section 3.8. Usury   
21
 
Section 3.9. Agreement Regarding Interest and Charges   
21
 
Section 3.10. Statements of Account   
21
 
Section 3.11. Defaulting Lenders   
22
 
Section 3.12. Taxes   
22
Article IV. Yield Protection, Etc.   
24
 
Section 4.1. Additional Costs; Capital Adequacy   
24
 
Section 4.2. Suspension of LIBOR Loans   
25
 
Section 4.3. Illegality   
25
 
Section 4.4. Compensation   
25
 
Section 4.5. Treatment of Affected Loans   
26
 
Section 4.6. Change of Lending Office   
26
 
Section 4.7. Assumptions Concerning Funding of LIBOR Loans   
27
Article V. Conditions Precedent   
27
 
Section 5.1. Initial Conditions Precedent   
27
 
Section 5.2. Conditions Precedent to All Loans   
29
 
Section 5.3. Post-Closing Deliveries   
29





    -i-  

--------------------------------------------------------------------------------

 




 





Article VI. Representations and Warranties   
30
 
Section 6.1. Representations and Warranties   
30
 
Section 6.2. Survival of Representations and Warranties, Etc.   
34
Article VII. Affirmative Covenants   
34
 
Section 7.1. Preservation of Existence and Similar Matters   
34
 
Section 7.2. Compliance with Applicable Law   
34
 
Section 7.3. Maintenance of Property   
34
 
Section 7.4. Conduct of Business   
35
 
Section 7.5. Insurance   
35
 
Section 7.6. Payment of Taxes and Claims   
35
 
Section 7.7. Visits and Inspections   
35
 
Section 7.8. Use of Proceeds   
35
 
Section 7.9. Environmental Matters   
36
 
Section 7.10. Books and Records   
36
 
Section 7.11. Further Assurances   
36
 
Section 7.12. Certain Covenants of OP Credit Agreement   
36
Article VIII. Information   
37
 
Section 8.1. Financial Information   
37
 
Section 8.2. Information Provided under OP Credit Agreement   
37
 
Section 8.3. Other Information   
37
Article IX. Negative Covenants   
38
 
Section 9.1. Indebtedness   
38
 
Section 9.2. Investments   
38
 
Section 9.3. Liens   
39
 
Section 9.4. Negative Pledges   
39
 
Section 9.5. Merger, Consolidation, Sales of Assets, Etc.   
39
 
Section 9.6. Fiscal Year   
39
 
Section 9.7. Modifications to Material Contracts   
39
 
Section 9.8. Modifications of Organizational Documents   
40
 
Section 9.9. Transactions with Affiliates   
40
 
Section 9.10. ERISA   
40
 
Section 9.11. Bosa Contract   
40
Article X. Default   
40
 
Section 10.1. Events of Default   
40
 
Section 10.2. Remedies Upon Event of Default   
43
 
Section 10.3. Allocation of Proceeds   
43
 
Section 10.4. Performance by Agent   
44
 
Section 10.5. Rights Cumulative   
44
Article XI. The Agent   
44
 
Section 11.1. Authorization and Action   
44
 
Section 11.2. Agent’s Reliance, Etc.   
45
 
Section 11.3. Notice of Defaults   
46
 
Section 11.4. Wachovia as Lender   
46
 
Section 11.5. Approvals of Lenders   
46
 
Section 11.6. Lender Credit Decision, Etc.   
46
 
Section 11.7. Indemnification of Agent  
47





    -ii-  

--------------------------------------------------------------------------------

 



 



 
Section 11.8. Successor Agent.   
48
Article XII. Miscellaneous   
48
 
Section 12.1. Notices   
48
 
Section 12.2. Expenses  
49
 
Section 12.3. Setoff   
49
 
Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers   
50
 
Section 12.5. Successors and Assigns   
51
 
Section 12.6. Amendments   
52
 
Section 12.7. Nonliability of Agent and Lenders   
54
 
Section 12.8. Confidentiality   
54
 
Section 12.9. Indemnification   
54
 
Section 12.10. Termination; Survival   
56
 
Section 12.11. Severability of Provisions   
56
 
Section 12.12. GOVERNING LAW   
56
 
Section 12.13. Patriot Act   
57
 
Section 12.14. Counterparts  
57
 
Section 12.15. Obligations with Respect to Loan Parties   
57
 
Section 12.16. Limitation of Liability   
57
 
Section 12.17. Entire Agreement   
57
 
Section 12.18. Construction   
57
 
Section 12.19. OP Credit Agreement Provisions   
58



 

SCHEDULE 1.1.(A)   
Acquisition Property
SCHEDULE 1.1.(B)   
Exempt Portions
SCHEDULE 1.1.(C)   
Release Prices
SCHEDULE 1.1.(D)   
Purchase Agreements
 
 
 
 
EXHIBIT A   
Form of Assignment and Acceptance Agreement
EXHIBIT B   
Form of Bosa Collateral Assignment
EXHIBIT C   
Form of Parent Guaranty
EXHIBIT D   
Form of Negative Pledge Agreement
EXHIBIT E   
Form of Notice of Borrowing
EXHIBIT F   
Form of Notice of Continuation
EXHIBIT G   
Form of Notice of Conversion
EXHIBIT H   
Form of Note
EXHIBIT I   
Form of Opinion of Counsel




    -iii-  

--------------------------------------------------------------------------------

 

 